       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 1 of 123




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



STATE OF NEW YORK
28 Liberty Street
New York, NY 10005

DISTRICT OF COLUMBIA                       Case No. ______________________
400 6th Street, N.W., 10th Floor
Washington, D.C. 20001

STATE OF CALIFORNIA
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102

STATE OF COLORADO
1300 Broadway, 7th Floor
Denver, CO 80203

STATE OF FLORIDA
PL-01 The Capitol
Tallahassee, FL 32399

STATE OF IOWA
1305 E. Walnut Street
Des Moines, IA 50319

STATE OF NEBRASKA
2115 Nebraska State Capitol
Lincoln, NE 68509

STATE OF NORTH CAROLINA
P.O. Box 629
Raleigh, NC 27602

STATE OF OHIO
150 E. Gay Street, 22nd Floor
Columbus, OH 43215

STATE OF TENNESSEE
P.O. Box 20207
Nashville, TN 37202



                                       1
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 2 of 123




STATE OF ALASKA
1031 W. Fourth Avenue, Suite 200
Anchorage, AK 99501

STATE OF ARIZONA
2005 N. Central Avenue
Phoenix, AZ 85004

STATE OF ARKANSAS
323 Center Street, Suite 200
Little Rock, AR 72201

STATE OF CONNECTICUT
165 Capitol Avenue
Hartford, CT 06106

STATE OF DELAWARE
820 N. French Street, 5th Floor
Wilmington, DE 19801

TERRITORY OF GUAM
590 S. Marine Corps Drive, Suite 901
Tamuning, GU 96913

STATE OF HAWAII
425 Queen Street
Honolulu, HI 96813

STATE OF IDAHO
954 W. Jefferson Street, 2nd Floor
P.O. Box 83720
Boise, ID 83720

STATE OF ILLINOIS
100 W. Randolph Street
Chicago, IL 60601

STATE OF INDIANA
302 W. Washington Street
IGCS – 5th Floor
Indianapolis, IN 46204

STATE OF KANSAS
120 S.W. Tenth Avenue, 2nd Floor
Topeka, KS 66612

                                       2
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 3 of 123




COMMONWEALTH OF KENTUCKY
1024 Capital Center Drive, Suite 200
Frankfort, KY 40601

STATE OF LOUISIANA
1885 N. Third Street
Baton Rouge, LA 70802

STATE OF MAINE
6 State House Station
Augusta, ME 04333

STATE OF MARYLAND
200 St. Paul Place, 19th Floor
Baltimore, MD 21202

COMMONWEALTH OF MASSACHUSETTS
One Ashburton Place, 18th Floor
Boston, MA 02108

STATE OF MICHIGAN
P.O. Box 30736
Lansing, MI 48909

STATE OF MINNESOTA
445 Minnesota Street, Suite 1400
St. Paul, MN 55101

STATE OF MISSISSIPPI
P.O. Box 220
Jackson, MI 39205

STATE OF MISSOURI
P.O. Box 899
Jefferson City, MO 65102

STATE OF MONTANA
P.O. BOX 200151
Helena, MT 59620

STATE OF NEVADA
100 N. Carson Street
Carson City, NV 89701

STATE OF NEW HAMPSHIRE
33 Capitol Street
Concord, NH 03301
                                       3
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 4 of 123




STATE OF NEW JERSEY
124 Halsey Street, 5th Floor
Newark, NJ 07102

STATE OF NEW MEXICO
408 Galisteo Street
Santa Fe, NM 87504

STATE OF NORTH DAKOTA
1050 E. Interstate Avenue, Suite 200
Bismarck, ND 58503

STATE OF OKLAHOMA
313 NE 21st Street
Oklahoma City, OK 73105

STATE OF OREGON
1162 Court Street NE
Salem, OR 97301

COMMONWEALTH OF PENNSYLVANIA
14th Floor Strawberry Square
Harrisburg, PA 17120

STATE OF RHODE ISLAND
150 S. Main Street
Providence, RI 02903

STATE OF TEXAS
300 W. 15th Street, 7th Floor
Austin, TX 78701

STATE OF UTAH
160 E. 300 S, 5th Floor
P.O. Box 140872
Salt Lake City, UT 84114

STATE OF VERMONT
109 State Street
Montpelier, VT 05609

COMMONWEALTH OF VIRGINIA
202 N. 9th Street
Richmond, VA 23219



                                       4
           Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 5 of 123




    STATE OF WASHINGTON
    800 Fifth Avenue, Suite 2000
    Seattle, WA 98104

    STATE OF WEST VIRGINIA
    812 Quarrier Street, 1st Floor
    P.O. Box 1789
    Charleston, WV 25326

    STATE OF WISCONSIN
    P.O. Box 7857
    Madison, WI 53707

    and

    STATE OF WYOMING
    2320 Capitol Avenue
    Cheyenne, WY 82002

                                   Plaintiffs,

                           v.

    FACEBOOK, INC.
    1601 Willow Road
    Menlo Park, CA 94025

                                   Defendant.




                                          COMPLAINT


          The Plaintiff States1 bring this action, by and through their Attorneys General, for

injunctive and other equitable relief under Section 16 of the Clayton Act, 15 U.S.C. § 26, and



1
 Plaintiff States are Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware,
District of Columbia, Florida, the territory of Guam, Hawaii, Idaho, Illinois, Iowa, Indiana,
Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico,
New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and
Wyoming.
                                                  5
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 6 of 123




under common law, to redress violations of Section 2 of the Sherman Act, 15 U.S.C. § 2, and

Section 7 of the Clayton Act, 15 U.S.C. § 18, by Facebook, Inc. (“Facebook”).


   I.        Introduction


        1.      Every day, more than half of the United States population over the age of 13 turns

to a Facebook service to keep them in touch with the people, organizations, and interests that

matter most to them. For them, Facebook provides an important forum for sharing personal

milestones and other intimate details about their lives to friends and family: for example,

announcing the birth of a child or grieving the loss of a close relative; sharing photos and videos

of children and grandchildren; and debating politics and public events.

        2.      Users do not pay a cash price to use Facebook. Instead, users exchange their

time, attention, and personal data for access to Facebook’s services.

        3.      Facebook makes its money by selling ads. Facebook sells advertising to firms

that attach immense value to the user engagement and highly targeted advertising that Facebook

can uniquely deliver due to its massive network of users and the vast trove of data it has

collected on users, their friends, and their interests. The more data Facebook accumulates by

surveilling the activities of its users and the more time the company convinces users to spend

engaging on Facebook services, the more money the company makes through its advertising

business.

        4.      For almost a decade, Facebook has had monopoly power in the personal social

networking market in the United States. As set forth in detail below, Facebook illegally

maintains that monopoly power by deploying a buy-or-bury strategy that thwarts competition

and harms both users and advertisers.




                                                 6
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 7 of 123




       5.      Facebook’s illegal course of conduct has been driven, in part, by fear that the

company has fallen behind in important new segments and that emerging firms were “building

networks that were competitive with” Facebook’s and could be “very disruptive to” the

company’s dominance. As Facebook’s founder and CEO, Mark Zuckerberg observed, “[o]ne

thing about startups . . . is you can often acquire them,” indicating at other times that such

acquisitions would enable Facebook to “build a competitive moat” or “neutralize a competitor.”

       6.      Zuckerberg recognized early that even when these companies were not inclined to

sell, if Facebook offered a “high enough price . . . they’d have to consider it.” Facebook has

coupled its acquisition strategy with exclusionary tactics that snuffed out competitive threats and

sent the message to technology firms that, in the words of one participant, if you stepped into

Facebook’s turf or resisted pressure to sell, Zuckerberg would go into “destroy mode” subjecting

your business to the “wrath of Mark.” As a result, Facebook has chilled innovation, deterred

investment, and forestalled competition in the markets in which it operates, and it continues to do

so.

       7.      Facebook’s unlawfully maintained monopoly power gives it wide latitude to set

the terms for how its users’ private information is collected, used, and protected. In addition,

because Facebook decides how and whether the content shared by users is displayed to other

users, Facebook’s monopoly gives it significant control over how users engage with their closest

connections and what content users see when they do. Because Facebook users have nowhere

else to go for this important service, the company is able to make decisions about how and

whether to display content on the platform and can use the personal information it collects from

users solely to further its business interests, free from competitive constraints, even where those

choices conflict with the interests and preferences of Facebook users.




                                                  7
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 8 of 123




       8.      Users of personal social networking services have suffered and continue to suffer

a variety of harms as a consequence of Facebook’s illegal conduct, including degraded quality of

users’ experiences, less choice in personal social networks, suppressed innovation, and reduced

investment in potentially competing services. Facebook’s conduct deprives users of product

improvements and, as a result, users have suffered, and continue to suffer, reductions in the

quality and variety of privacy options and content available to them.

       9.      By eliminating, suppressing, and deterring the emergence and growth of personal

social networking rivals, Facebook also harms advertisers in a number of ways, including less

transparency to assess the value they receive from advertisements, and harm to their brand due to

offensive content on Facebook services.

       10.     Facebook’s anticompetitive campaign to forestall competing services that might

threaten its dominance in personal social networking services includes a variety of tactics.

       11.     Facebook has intensively monitored the growth of scores of applications (or

“apps”) and purchased those it believed might threaten its monopoly power, sometimes

snatching them from other firms in whose hands the acquired firms might flourish and become

challengers to Facebook’s dominant personal social networking service.

       12.     Two of Facebook’s largest acquisitions, the mobile social photo app Instagram

and the mobile messaging service WhatsApp, each posed a unique and dire threat to Facebook’s

monopoly. Each had enormous and rapidly growing user networks, and each was well-

positioned to encroach on Facebook’s dominant market position. Facebook kept both services

running after the acquisitions to fill the void, so they would not be replaced by another app with

the potential to erode Facebook’s dominance.




                                                 8
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 9 of 123




       13.     When Facebook opted not to purchase a firm presenting a competitive threat, or

was rebuffed, Facebook cut off access to key components of its immensely valuable network.

       14.     As part of its strategy to thwart competitive threats, Facebook pursued an open

first–closed later approach in which it first opened its platform to developers so that Facebook’s

user base would grow and users would engage more deeply on Facebook by using third-party

services. This strategy significantly boosted engagement on Facebook, enhanced the data it

collected, and made the company’s advertising business even more profitable. Later, however,

when some of those third-party services appeared to present competitive threats to Facebook’s

monopoly, Facebook changed its practices and policies to close the application programming

interfaces (“APIs”) on which those services relied, and it took additional actions to degrade and

suppress the quality of their interconnections with Facebook.

       15.     This policy change thwarted particular competitive threats and more broadly, it

told developers in no uncertain terms that valuable access to Facebook’s APIs was conditioned

on their staying away from Facebook’s turf in personal social networking services, thus chilling,

deterring, and suppressing competition.

       16.     For these reasons, Plaintiff States, by and through their Attorneys General, bring

this action to halt Facebook’s anticompetitive conduct and the harm to the States, their

economies, and their citizens that has flowed, and continues to flow, from that conduct; to

prevent Facebook from continuing to engage in similar such conduct in the future; and to restore

lost competition and enable future competition.




                                                  9
           Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 10 of 123




    II.          The Parties


           17.      The Plaintiff States bring this action, by and through their Attorneys General, in

their sovereign capacities to enforce relevant law, and in their quasi-sovereign capacities to

safeguard the wellbeing of the states and their residents.

           18.      The Attorneys General are the chief legal officers of their respective states. They

have authority under federal and state antitrust laws to bring actions to protect the economic

wellbeing of their states and residents, and to seek injunctive relief to remedy and protect against

harm resulting from violations of those laws.

           19.      Facebook’s actions complained of herein have harmed the general welfare and

economies, as well as the residents, of the Plaintiff States.

           20.      Facebook’s actions complained of herein threaten continuing harm to competition

and consumers, and to the general welfare and economies of Plaintiff States.

           21.      Facebook is a Delaware corporation with its headquarters and principal place of

business at 1601 Willow Road, Menlo Park, California.


    III.         Jurisdiction and Venue


           22.      Facebook is engaged in activities that substantially affect interstate commerce. It

provides personal social networking services throughout the United States and sells advertising

in connection with these services throughout the United States.

           23.      This Court has personal jurisdiction over Facebook. Facebook transacts business

in this district.

           24.      This Court has subject matter jurisdiction over this matter under 28 U.S.C.

§§ 1331 and 1337.




                                                     10
          Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 11 of 123




         25.      Venue is proper under 15 U.S.C. § 22 and 28 U.S.C. §§ 1391(b) and (c).


   IV.         The Relevant Market


               A. The Personal Social Networking Services Market


         26.      The provision of personal social networking services (“Personal Social

Networking Services” or “Personal Social Networking”) in the United States is a relevant

market.

         27.      The relevant geographic market is the United States. The United States is a

relevant geographic market for personal social networking services due to several factors,

including differences in broadband access and social norms that vary at the country level. In

addition, network effects between users are generally stronger between users in the same

country, because for most users the vast majority of relevant friends, family, and other personal

connections reside in the same country as the user. Accordingly, users in the United States

predominately share with other users in the United States. For users in the United States, a

personal social networking service that is not popular in the United States, even if it is popular in

another country, is therefore not reasonably interchangeable with a personal social networking

service that is popular in the United States. Facebook and other industry participants recognize

these distinctions and track their performance, and that of rivals, separately by country.

         28.      Personal Social Networking Services are a relevant product market. Personal

Social Networking Services consist of online services that enable and are used by people to

maintain personal relationships and share experiences with friends, family, and other personal

connections in a shared social space. Personal Social Networking Services are a unique and




                                                  11
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 12 of 123




distinct type of online service. Three key elements distinguish Personal Social Networking from

other forms of online services provided to users.

       29.     First, Personal Social Networking Services are built on a social graph that maps

the connections between users and their friends, family, and other personal connections. The

social graph forms the foundation upon which users connect and communicate with their

personal connections, and can reflect friendships, online conversations, a desire to see someone’s

updates, visits to places, and other shared connections to personal interests and activities,

including groups, locations, businesses, artists, and hobbies. Personal Social Networking

providers use the social graph as the backbone for the features they offer users, including the two

other key elements of Personal Social Networking discussed below.

       30.     Second, Personal Social Networking Services include features that many users

regularly employ to interact with personal connections and share their personal experiences in a

shared social space, including in a one-to-many “broadcast” format. In this shared social space,

which may include a news feed or other similar feature, users share content—such as personal

updates, interests, photos, news, and videos—with their personal connections. Personal Social

Networking providers can use the social graph to inform what content they display to users in the

shared social space and when. This generally applies to all forms of content on the Personal

Social Networking Service, including user-created content like user “news feed” posts,

publisher-created content like news articles, and advertisements.

       31.     Third, Personal Social Networking Services include features that allow users to

find and connect with other users to build a network of personal connections. The social graph

also supports this feature by informing which connections are suggested or available to users to

build their network.




                                                 12
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 13 of 123




       32.     Historically, Personal Social Networking providers have refrained from charging

a monetary price for providing Personal Social Networking to users, relying instead on

monetizing user data and engagement through advertising. Personal Social Networking

providers compete for users based on a variety of factors, including quality of the user

experience, functionality, and privacy protections, among other factors.

       33.     While users may engage with other websites and applications, other types of

internet services are not adequate substitutes for Personal Social Networking Services.

       34.     Personal Social Networking Services are distinct from, and not reasonably

interchangeable with, specialized social networking services like those that focus on professional

(e.g., LinkedIn) or interest-based (e.g., Strava) connections. Specialized networks are designed

for, and utilized primarily for, sharing a narrow and highly-specialized category of content with a

narrow and highly-specialized set of users for a narrow and distinct set of purposes.

       35.     Personal Social Networking is distinct from, and not reasonably interchangeable

with, online video or audio consumption-focused services such as YouTube, Spotify, Netflix,

and Hulu. Users employ such services for the passive consumption and posting of specific

media content—videos or music—primarily from and to a wide audience of often unknown

users. These services are not used primarily to communicate with friends, family, and other

personal connections.

       36.     Personal Social Networking is distinct from, and not reasonably interchangeable

with, mobile messaging services. Mobile messaging services do not feature a shared social space

in which users can interact, and do not rely upon a social graph that supports users in making

connections and sharing experiences with friends and family. Indeed, users of mobile messaging

services generally do not and cannot query a mobile messaging service to find contact




                                                13
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 14 of 123




information they do not already possess, nor can they query the service to find other users

connected to the people, places, things, and interests that matter to them. Instead, users of

mobile messaging services employ such services primarily to send communications to a small

and discrete set of people, generally limited to a set of contacts entered by each user. Zuckerberg

described this distinction in a 2019 post, calling personal social networking providers like

Facebook “the digital equivalent of a town square,” and contrasting the private communication

offered by mobile messaging services like WhatsApp as “the digital equivalent of the living

room.”

         37.      Some mobile messaging services are platform-specific. For example, iMessage is

a mobile messaging service that is only available on devices that utilize Apple’s iOS and Mac

operating systems. Thus, consumers need an iPhone, iPad, or Mac to send or receive iMessage

content (although Apple users may also send and receive SMS messages to non-Apple devices).

Android offers similar functionality, where users must have an Android phone to send or receive

chats via its Messages application. This platform-specific limitation differentiates these mobile

messaging services from cross-platform mobile messaging services like Facebook Messenger

and WhatsApp.

         38.      Facebook has monopoly power in the market for Personal Social Networking

Services in the United States.


               B. Barriers to Entry


         39.      The market for Personal Social Networking Services is characterized by several

significant barriers to entry that affect the nature of competition in the market.

         40.      While simply “going live” in the market with a new application that offers social

networking services to users is not all that difficult or expensive, meaningful entry into the



                                                  14
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 15 of 123




Personal Social Networking Services market with the scope and scale required to grow into a

viable long-term service with a monetizable business requires, among other things, engagement

with a high number of users. There are significant barriers to such meaningful entry.

       41.     The most significant barrier to entry into the Personal Social Networking Services

market is network effects. Because the value of a social networking service to users increases as

more and more users join the service, new entrants to the market find it extremely difficult to

gain traction when going up against a large, well-established incumbent with millions of users.

In short, because a core purpose of a Personal Social Networking Service is to connect and

engage with a network of friends and family, it is very difficult for a new entrant to displace a

dominant established network without already having built a comparable network for users to

connect and engage.

       42.     A compelling illustration of the impact of network effects is found in the results

of a 2011 Facebook survey of users regarding the failure of Google+, a social networking

platform introduced in June 2011 by online search behemoth Google, to gain traction in the

Personal Social Networking Services market. Facebook’s survey found that “[p]eople who are

big fans of G+ are having a hard time convincing their friends to participate because 1/thereisn’t

[sic] yet a meaningful differentiator from Facebook and 2/ switching costs would be high due to

friend density on Facebook.”

       43.     Another barrier to meaningful entry into the Personal Social Networking Services

market is that there are high switching costs for users substituting another Personal Social

Networking Service for Facebook. In January 2012, just three months before Facebook acquired

Instagram, Facebook’s Business Development Manager Amin Zoufonoun told his colleagues

that gaining better functionality in photos was “one of the most important ways we can make




                                                 15
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 16 of 123




switching costs very high for users – if we are where all users’ photos reside because the

uploading (mobile and web), editing, organizing, and sharing features are best in class, will be

very tough for a user to switch if they can’t take those photos and associated data/comments with

them.”

         44.   An important type of switching cost is ratchet effects. Ratchet effects are the

“sunk costs”—the investment of time that users have made in developing their profiles, data, and

relationships on Facebook. One Facebook executive explained the “stickiness” that results from

ratchet effects in the Personal Social Networking Services market like this: “The idea is that after

you have invested hours and hours in your friend graph or interest graph or follower graph, you

are less likely to leave for a new or different service that offers similar functionality.”

         45.   Another barrier to entry into the Personal Social Networking Services market is

data. Facebook has a substantial competitive advantage with respect to data, because of its

ability to align Facebook user identity across the family of apps it has acquired (Instagram,

WhatsApp, and others) and with users’ off-Facebook data. The volume, velocity (freshness),

and variety of Facebook’s user data give it an unprecedented, virtually 360-degree view of the

user and her contacts, interests, preferences, and activities, which allows Facebook to personalize

content to its users that other platforms are not able to provide.

         46.   Facebook has a significant advantage over its competitors in the Personal Social

Networking Services market in its ability to monetize its services. Barriers in the Personal Social

Networking Services market (described above) make putative competitors unlikely to be able to

match Facebook’s access to users’ time and attention, which in turn determines the volume of

inventory for ads they can sell to advertisers.




                                                  16
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 17 of 123




   V.         Facebook’s Business Model: Selling Ads Based on Detailed User Data


        47.      Facebook’s Personal Social Networking Services are about connecting friends

and family, but its business model is advertising.

        48.      While there are other ways to monetize a Personal Social Networking Service,

Facebook has chosen to monetize through advertising. Although users don’t pay a fee to use

Facebook, advertisers pay billions—nearly         billion in the U.S. alone in 2019—to display their

ads on Facebook. They do so because Facebook can offer advertisers unparalleled access to a

large, highly engaged user base, and finely targeted advertising audiences derived from the vast

quantity of user data the company has amassed.

        49.      Facebook provides advertisers with a venue for Display Advertising—online

advertising where marketers show static or video ads to audiences on websites, apps, or social

media—by interspersing those ads with the content that Facebook users access.

        50.      Social Advertising is a type of Display Advertising that is distinct from other

forms of Display Advertising for a number of reasons. Social Advertising is characterized by its

social context, native-format ads, and its unique ability to target users based on personalized data

regarding users’ activities, connections, identity, demographics, interests, and hobbies. Social

advertising is also differentiated from other forms of display advertising because the

advertisements are integrated into social networking services that facilitate forms of engagement

with the advertisement that are not available with other forms of display advertising—such as

allowing a user to share an ad with a personal connection or to “like” or follow an advertiser’s

page. Because Social Advertising can be displayed amid a feed of high-interest content from a

user’s friends and family, it is particularly appealing for certain kinds of advertisers, and Social

Advertising also supports particularly broad reach and high rates of contact with users.




                                                  17
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 18 of 123




        51.     Facebook in particular has a unique ability to accurately target users due to its

scale, its high level of user engagement, its extensive collection of demographic and behavioral

data abouts its users, and its ability to track users both on and off of Facebook to measure

outcomes. As Facebook’s Chief Operating Officer (“COO”), Sheryl Sandberg, put it “[o]n the

question of where advertisers are, you know as I’ve said before, we are a third thing. We’re not

TV, we’re not search. We are social advertising . . . .”

        52.     Small and medium businesses (“SMBs”), in particular, rely on Social Advertising

to reach specific audiences and precisely target their advertisements. These smaller advertisers

lack effective substitutes for Social Advertising and rely more heavily on Social Advertising than

do larger advertisers, as their limited advertising budgets do not allow them to opt for broad-

based traditional advertising such as television advertising. Indeed, Facebook’s COO has

acknowledged that most SMBs “would never be able to hire a film crew and buy a TV ad.”

These SMBs are particularly dependent on the Social Advertising available on Facebook and

Instagram to reach targeted audiences across the United States.

        53.     Display Advertising is distinct from traditional non-digital advertising such as

billboard, print, radio, and television advertising because it offers the ability to reach, target, and

measure ads to the breadth of consumers active online, often using data generated about users

through their online activity.

        54.     Display Advertising is distinct from search advertising. Search advertising is a

category of digital advertising where advertisements are shown to users when a user enters a

specific key search term in an online search engine, like Google or Bing. Search advertisements

typically are links, identified by the word “Ad” or “Sponsored,” that are included in search

results that are responsive to the user’s inquiry. Advertisers buy search advertising to target




                                                  18
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 19 of 123




users who are actively searching for a particular type of product or service, and advertisers are

limited to bidding on a finite set of search terms. Display Advertising, on the other hand,

appears as banners, text, or videos on a publisher’s web page when a user visits, or in a news

feed on Facebook Blue and similar sites. Display Advertising seeks to inform and attract users

more generally than the specific key word response of search advertising.

         55.      At a minimum, Facebook has market power in both Display Advertising and in

Social Advertising in the United States.

         56.      Facebook’s sale of advertising services to advertisers is separate and distinct from

its provision of services to users. In this respect it bears similarity to a newspaper and the

relationship between newspaper readers and advertisers. The services that Facebook offers are

not transactions that are jointly consumed by both Facebook users and its advertisers.

         57.      Network effects between Facebook users and advertisers, if any, are indirect.

Network effects are the benefits gained by existing users of a network when others join it. In the

presence of two different groups, network effects are considered “indirect” when one group

benefits from the growth of the other. Here, advertisers benefit from the large network of

Facebook users, but the reverse is not the case—Facebook users are generally indifferent to the

number of advertisers placing ads on the Facebook platform or may prefer no advertisers at all.

Thus, any network effects between the two groups are indirect and operate only in one direction.


   VI.         The Rise of Facebook and The Origins of Its Anticompetitive Strategy


               A. Background: The Origins of Social Networking


         58.      The precursors to today’s Personal Social Networks were websites on which users

could create a webpage, personalize it with photos and messages, and interact with “friends” that




                                                   19
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 20 of 123




they knew or with whom they had a common interest. In the late 1980s and early 1990s,

America Online (AOL) captured the public’s imagination by offering not only the ability to send

electronic communications to others, but also the ability to create “communities” and searchable

“member profiles.”

         59.      The public embraced searching for connections among other users’ profiles on the

platform, organizing those users into a network, and communicating with that network. By the

mid-1990s, websites appeared which focused solely on that functionality, distinct from AOL’s

email-focused product. Classmates.com and SixDegrees.com were among the earliest of these

sites.

         60.      In 2002, the launch of Friendster and its “Circle of Friends” ushered in the age of

social networking. That same year, Myspace entered the market, ultimately taking on Friendster

with great success. In 2006, Myspace overtook Google as the most-visited website in the world.


               B. Facebook’s Path to Monopoly Power in the Personal Social Networking
                  Market


         61.      Facebook was created in 2004 as the product of then-Harvard undergraduate

Mark Zuckerberg’s (“Zuckerberg”) talent at coding and his desire to create a way for Harvard

students to connect with each other by using the internet.

         62.      The popularity of “The Facebook” at Harvard led Zuckerberg and some fellow

students to try expanding the product to other college campuses and even high schools.

         63.      The endeavor was a success, as students at other universities became quickly

enamored with the platform.




                                                   20
          Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 21 of 123




          64.   In 2006, Zuckerberg and his small team launched “The Facebook” beyond the

confines of the college student audience, competing in the Personal Social Networking Services

market then dominated by Myspace.

          65.   Public response to Facebook was favorable. Its user base started modestly, but

soon began to grow rapidly.

          66.   In April 2008, Facebook surpassed its primary competitor, Myspace, with over

120 million active users globally. According to market research circulated among executives at

Facebook, at the end of 2011, Facebook had 156 million active users in the United States

averaging 441 minutes per month on this service. At the same time, Myspace had just 27 million

users in the United States averaging merely 10 minutes a month.

          67.   In October 2008, responding to a request from Facebook Chief Operating Officer

Sheryl Sandberg to top Facebook executives, the Vice President of Partnerships wrote that one of

his goals was to “try to tip every single major market where FB hasn’t yet tipped . . . .” He listed

nine countries or regions of the world that fell into that category. The United States was

conspicuously absent because Facebook was well aware of its growing power in the United

States.

          68.   At least as early as 2011, Facebook had become the dominant player in the

Personal Social Networking Services market. Indeed, Facebook touted to its advertising clients

that “Facebook is now 95% of all social media in the US.”

          69.   A 2016 survey revealed that Facebook was “the most widely used social network

in the US, with 78% of respondents visiting the platform at least once a month . . . .”

          70.   Personal Social Networking Services rely on users to post content that can be

displayed to other users. A 2018 Facebook internal study found that




                                                21
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 22 of 123




        71.      Facebook offers a suite of services to its users. The core of that family of services

is the original Facebook product, or Facebook Blue, as it is known internally. Facebook Blue is

the company’s most popular product, and it is also—by far—the largest Personal Social

Networking Service in the United States. In addition to Facebook Blue, Facebook’s publicly

branded services include Facebook Messenger, a mobile messaging service, Instagram, another

Personal Social Networking Service, and WhatsApp, another mobile messaging service.

        72.      Facebook’s monopoly position in the Personal Social Networking Services

market has proven to be durable, continuing to the present day.


              C. Facebook’s Features Enabled it to Win Early Battles with Competitors


        73.      Facebook Blue’s meteoric growth was unprecedented in the Personal Social

Networking Services market. That early growth was largely attributable to offering users what

they then desired but were not getting from other social networking sites. Facebook competed

on innovative features (fueled by its open platform policies discussed below), a higher-quality

user experience, and better privacy protections than were then available on Myspace, which was

failing in all three categories.

        74.      Indeed, Facebook’s early strategy for competing against its rivals centered around

the view that “the user is king.” During those early years, the company focused on changes to its

services that would make “Facebook a more desirable place for users to connect and share

information.”

        75.      Facebook’s efforts to distinguish itself from rival Myspace as the more premium,

private, personal social networking experience were successful, as industry analysts, the



                                                  22
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 23 of 123




press, and Facebook’s own brand studies confirmed that Facebook had strategically positioned

Facebook Blue during this very early period as “best in class” on privacy.

        76.      In a 2008 internal report entitled “Facebook Secret Sauce,” the company

identified as one of the four pillars of its success the fact that it was responsive to users’ desire

for privacy and gave them control over their data: “Users will share more information if given

more control over who they are sharing with and how they share.”

        77.      Similarly, Facebook distinguished itself from Myspace by urging users to

participate under their authentic identities, which allowed Facebook Blue’s users to be more

confident that the personal information they were sharing on Facebook Blue was being shared

with specific individuals known to the user, typically the user’s friends and family.

        78.      Early in its history, Facebook was sensitive and responsive to users’ feedback on

privacy. In 2007, Facebook introduced and then quickly rolled back a controversial product

called Beacon, which showed purchases that users made on third-party websites on the user’s

Facebook Blue news feed. After public backlash, Facebook allowed users to opt out. Similarly,

in early 2009, a public outcry ensued after Facebook updated its terms of service to allow

Facebook to continue to use users’ content after they removed it from Facebook. Facebook

responded by reverting to the previous terms of service (which barred such use), and inviting

users to contribute to a Bill of Rights and Responsibilities.


              D. Open Access Policies Were Key to Facebook’s Growth and Success


        79.      One critical reason for Facebook’s accelerated growth trajectory was a series of

initiatives that opened Facebook up to mutually beneficial partnerships with third parties.

        80.      In 2007, Facebook launched Facebook Platform—an innovative tool that set it

apart from other firms. Facebook Platform had a set of open APIs—mechanisms for sharing data



                                                  23
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 24 of 123




between independent services—that enabled developers to build applications that interoperated

with the Facebook social networking site. Developers scrambled to create applications on the

Facebook Platform, enhancing Facebook Blue’s functionality, driving more users to the

Facebook site, and increasing the engagement of existing users. Facebook Platform created a

symbiotic relationship between Facebook and developers that yielded significant value for both.

        81.     In 2008, Facebook introduced Facebook Connect—a tool that facilitated still

greater interconnection with Facebook Blue. Through Facebook Connect, users could sign in to

third-party websites using their Facebook credentials. By 2011, Facebook Connect had become

one of the most popular ways to sign in to services across the internet as users took advantage of

the efficiency afforded to them. As was the case with the Facebook Platform, third-party sites

and Facebook itself found the relationship fostered by Facebook Connect to be a mutually

valuable one. Facebook provided third parties with information about users and their friends and

drove traffic to third-party sites by making it easier for users to sign in. In return, Facebook

captured valuable data about users’ off-Facebook activity to enhance its social graph and ability

to target advertising.

        82.     In April 2010, Facebook invited even more interaction with third-party websites

and apps. It launched the Open Graph API, enabling those sites to add plug-ins, such as the

Facebook “Like” button that allowed Facebook Blue users to become “fans” of the third-party

site. The sites were highly motivated to install the Like button and encourage its use, as a “Like”

would be shared on the user’s news feed and profile, thereby promoting the site to the user’s

friends and family. One week after the introduction of Open Graph, 50,000 websites had

installed Open Graph plug-ins. Those sites realized the immediate benefits of a massive new

distribution channel, and Facebook’s growth increased accordingly.




                                                 24
          Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 25 of 123




                E. Facebook Hones its Tactics to Avoid Competition on the Merits


          83.      Even as Facebook gained market power through competition, its leadership team

honed some tactics that it would later use to lock in the company’s power. These tactics sought

to extinguish or impede, rather than outperform or out-innovate, any competitive threat that

might challenge Facebook’s dominance.

          84.      One important example was Facebook’s approach to acquisitions. Even in the

earlier days, the driving motivation for Facebook’s decision to acquire some companies was to

harm competition rather than strengthen the quality of its products and services.

          85.      An example of this is Facebook’s acquisition of FriendFeed. FriendFeed was a

real-time feed aggregator that pulled together feed content from other sources on its main page,

similar to Facebook. Early conversations about an acquisition of FriendFeed in 2007 focused on

the potential value of bringing that company’s engineering talent on board. Ultimately, however,

it was the fear that FriendFeed posed a competitive threat on its own or in the hands of a

potential rival that drove Facebook to take action. In August 2009, believing that Twitter was in

the process of trying to acquire FriendFeed, Facebook made an aggressive overture to the

company. Chief Product Officer Chris Cox told Zuckerberg that blocking Twitter from

acquiring this asset was of paramount importance, saying: “Them going to twitter would be a bad

scene.”

          86.      On August 10, 2009, FriendFeed accepted Facebook’s offer. As Facebook

employees internally discussed via email on the day of the acquisition, “I remember you said to

me a long time (6 months ago): ‘we can just buy them’ when I said to you that Friendfeed is the

company I fear most. That was prescient! :).”




                                                  25
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 26 of 123




       87.     The story of Facebook’s relationship with a small Malaysian company called

Octazen Solutions (“Octazen”) is similarly revealing. In December of 2008 Facebook signed a

licensing deal for contact importing services with Octazen. Contact importing services pull

contacts from a user’s digital address book, format the data into a prescribed structure, and

import it for use in an app.

       88.     Facebook’s Octazen license began to pay off immediately, as it gave Facebook

valuable access to contact information for significant numbers of prospective users. Adding

users is especially valuable to Personal Social Networking Services, because existing users

engage more on those services when they have more friend connections.

       89.     In July 2009, Head of International Growth Javier Olivan learned that Twitter was

also licensing Octazen’s services. He emailed two other Facebook executives to suggest that, as

valuable as licensing Octazen’s services was proving to be, owning them would be even better.

Complete control of Octazen would enable Facebook to deprive rivals and potential rivals of this

important resource. Olivan explained his rationale: “Would it make sense to try to buy these

guys? By doing so, we would: 1) Keep in-house the expertise of building and maintaining

improved importers 2) Let [sic] everyone else in the industry without a provider for contact

importer libraries.”

       90.     One of those executives agreed, responding: “Yes – smart idea. we should buy

them and own this leverage point . . . .” Focusing not on what Octazen would add to Facebook,

but rather on the fact that the acquisition would give Facebook the ability to deny rivals a key

technology for generating network effects, the executive explained that: “an acquisition could be

interesting if for a few million we could slow some competitors down for a quarter or so . . . .”




                                                26
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 27 of 123




       91.      Facebook and Octazen reached an agreement for the acquisition on February 19,

2010. Immediately after the acquisition was completed, Facebook terminated all third-party

access to Octazen.


             F. Facebook’s Competitive Response to The Threat from Google


       92.      Facebook faced a daunting challenge in 2010. Internet search giant Google was

preparing to launch its own social network, GoogleMe (later known as Google+).

       93.      Google took longer than Facebook had anticipated to launch Google+, rolling it

out to the public the following summer on June 28, 2011. Facebook responded, when faced with

the threat of serious competition for the first time since Myspace was vanquished, with a sharp

focus on improving. As Sandberg put it: “for the first time, we have real competition and

consumers have real choice . . . we will have to be better to win . . . .”

       94.      The company was focused on improvements to its site and the user experience, as

well as new product development during this period. One Facebook executive summarized the

“most urgent priorities in response to the competitive threat from Google+” for the product and

engineering team as including: “roll-out 1 new product per week in rolling thunder fashion,” and

“improve site stability / performance / quality to shore-up our user experience.”

       95.      In the summer of 2011, Facebook changed course on planned privacy changes, in

response to competitive pressure from Google+. For example, at the time, Facebook allowed

users to “untag” themselves from photos where another user had “tagged” them (meaning that

another user had identified them as a person represented in the photo). Facebook was planning

to eliminate the ability of users to “untag” themselves, but it was concerned that this change,

among others, might court controversy because the changes reduced the user’s control over their

privacy. As one Facebook executive put it, “IF ever there was a time to AVOID controversy, it



                                                  27
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 28 of 123




would be when the world is comparing our offerings to G+.” He then recommended that

Facebook save any controversial changes “until the direct competitive comparisons begin to die

down.” Ultimately, Facebook dialed back a number of its planned changes, and in particular

continued to allow users to “untag” themselves in photos.

       96.      By early 2012, Facebook saw signs that Google+ was failing to gain traction with

users. Google+ had succeeded in attracting a significant number of users, but those users’

engagement with the platform was significantly below Facebook’s. Personal Social Networking

Services rely on users to generate and share content, which attracts the attention of other users,

who generate and share more content, and so on. New users can be discouraged by low levels of

content and disinclined to further engage with a social network that feels devoid of content. The

results of a Facebook research study pointed to network effects as a key factor to the

competitor’s difficulties. It found that Google+ users were “enthusiastic,” but that they were

“having a hard time convincing their friends to participate because 1/ thereisn’t [sic] yet a

meaningful differentiator from Facebook and 2/ switching costs would be high due to friend

density on Facebook.”

       97.      Google+ failed to achieve success as a social network, and on October 8, 2018,

Google announced that it was finally “sunsetting” the product.


   VII.      Facebook’s Anticompetitive Conduct: Buy or Bury the Competition


       98.      After the Google+ threat had passed, Facebook increasingly took anticompetitive

steps to maintain its monopoly in the Personal Social Networking Services market.

       99.      Flush with new investor funding from its May 2012 initial public offering (IPO)

which yielded $11.8 billion in cash, the most ever for an internet company at that time, Facebook




                                                 28
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 29 of 123




was well-positioned to pursue an anticompetitive strategy aimed at maintaining its monopoly

power by constructing a “moat” that competitors could not cross.

       100.   By 2012, the advent of mobile devices had begun to transform the internet.

Mobile devices changed consumer behavior in at least two important ways. First, consumers

increasingly used mobile devices to send texts or messages to friends and family. Second, many

smartphones also had built-in cameras, enabling consumers to take pictures wherever and

whenever they wanted—pictures they wanted to share. Companies started building internet

services to leverage and support these new functions. Moreover, these new services were—

unlike Facebook—built to look and function well on a mobile device in the first instance. These

developments presented unique threats to Facebook’s dominance.

       101.   By early 2012, other companies were well ahead of Facebook in the mobile

world. This frightened Facebook executives at the highest level. They were afraid that one of

those mobile applications could deploy an attractive new feature designed for the mobile

environment to grow quickly in the Personal Social Networking market and displace Facebook

Blue’s dominant position, or that other applications would soon “morph” into a Personal Social

Network that would compete with, or even unseat, Facebook Blue.

       102.   For example, in February 2012, Zuckerberg wrote about a mobile-first application

called Instagram, which allowed users to share photographs with a network of personal

connections. Zuckerberg worried that Facebook Blue was already “very behind” Instagram “in

both functionality and brand on how one of the core use cases of Facebook will evolve in the

mobile world.” Being so far behind, said Zuckerberg, was “really scary” and therefore a reason

that Facebook “might want to consider paying a lot of money” for Instagram. When a high-




                                               29
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 30 of 123




ranking Facebook executive asked whether one of Zuckerberg’s goals in trying to purchase

Instagram was to “neutralize a potential competitor,” Zuckerberg answered that it was.

       103.      Facebook executives also soon became frightened about the threat to Facebook’s

dominance by companies that offered cross-platform mobile messaging services that allowed

users to communicate across mobile device operating platforms. As Javier Olivan, Facebook’s

VP of Growth, put it in January 2013, the prospect of “mobile + messenger services morphing

into fully fleshed SSN [social networking] sites” was “the biggest competitive threat we face as a

business.” Zuckerberg agreed, writing in February 2013 that the risk of a mobile messaging

service transforming into a broader social network presented the “biggest competitive vector” for

Facebook.

       104.      Facebook’s strategy in response to these threats was to buy or bury rivals or

potential rivals that presented a viable competitive threat, either standing alone or if acquired by

a larger firm. Although the goal was singular, Facebook used two primary tactics to achieve it.

Through a continuing string of acquisitions of all sizes, and exclusionary deployment of its

power and position to block potential rivals from access to key inputs, Facebook achieved the

outcome it desired—its monopoly remained intact and stronger than ever, and remains so today.


            A.          Buying Competitive Advantage and Eliminating Threats


       105.      From 2012 to June 2020, Facebook acquired dozens of companies, and pursued

many more acquisitions that did not come to fruition.

       106.      Some of those acquisitions were competitively neutral, but others helped

Facebook maintain its monopoly power by eliminating firms that presented competitive threats

to Facebook—either standing alone or combined with another potential competitor. Others




                                                 30
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 31 of 123




deprived potential competitors of key inputs or added tools that Facebook used to surveil and

acquire firms that presented competitive threats.

                      1. Instagram


       107.    One of Facebook’s first significant acquisitions under this defensive strategy was

its April 2012 purchase of Instagram—a company with 16 employees and zero revenue—for $1

billion. As described above, Instagram presented a significant competitive threat at a time of

particular vulnerability for Facebook, because of Instagram’s swiftly growing user base and its

innovative approach to sharing and editing photos taken on rapidly proliferating mobile phones.

       108.    Facebook was keenly aware that it had fallen behind in photos and in the

transition to mobile. It recognized that once a firm such as Instagram obtained a robust enough

network of users who shared photos with one another, it could become a full-featured Personal

Social Networking Service to rival Facebook Blue.

       109.    Instagram was a young photo-sharing startup built for mobile, launched by

founders Kevin Systrom and Mike Krieger in October 2010. Camera phones had become so

popular by that time that most consumers rarely went anywhere without a camera in hand.

Instagram recognized this phenomenon and capitalized on it. Within hours of its public launch,

Instagram had more than 10,000 users.

       110.    Instagram continued to grow at an astounding pace, as word spread of the quality

of its user experience and innovative features. Instagram was honored with Apple’s “iPhone

App of the Year” award at the end of 2011. The size of Instagram’s rapidly expanding user base

was especially remarkable given that when it was first introduced, it was only available on

iPhones, not Android phones.




                                                31
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 32 of 123




       111.    Meanwhile, Facebook was starting to feel the heat from the enthusiastic reception

for Instagram. On January 9, 2012, Zuckerberg told his top executives that mobile apps like

Instagram had “features that users want” and that those features provided “ways for those apps to

replace us.”

       112.    On January 21, 2012, a Facebook investor informed Zuckerberg that he was

looking into investing in Instagram. Instagram, the investor believed, was raising investor

money based upon a $500 million valuation. Zuckerberg viewed that valuation as “crazy,” given

that the app was still essentially in its infancy. Far from dismissing the idea, however,

Zuckerberg went on to say that if the rumors were true that “50% of their MAUs [monthly active

users were] coming back daily,” he found that both interesting and surprising.

       113.    In the coming weeks, Zuckerberg’s interest in Instagram continued to grow. He

posted to other executives on an internal company message board: “I wonder if we should

consider buying Instagram, even if it costs ~$500m.” He explained that Facebook’s meager

attempt at responding to the growing public demand for mobile photo-sharing functionality by

creating a feature on Facebook Blue called “Snap” or “Facebook Camera” left it vulnerable to

competition from Instagram’s far-superior product.

       114.    In late February 2012, Zuckerberg asked for input from Facebook Chief Financial

Officer David Ebersman on the prospect of acquiring Instagram and another social app, Path

(whose user network was also expanding rapidly, and which Facebook later crippled by cutting

off access to critical APIs). Zuckerberg said to Ebersman:

       One business questions [sic] I’ve been thinking about recently is how much we should be
       willing to pay to acquire mobile app companies like Instagram and Path that are building
       networks that are competitive with our own . . . . The businesses are nascent but the
       networks are established, the brands are already meaningful and if they grow to a large
       scale they could be very disruptive to us. These entrepreneurs don’t want to sell (largely




                                                32
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 33 of 123




        inspired our success), [sic] but at a high enough price – like $500m or $1b – they’d have
        to consider it. (Emphasis added)

        115.    Ebersman reacted to the idea cautiously in light of the high price. He asked for

further explanation on the motivation for the proposed acquisition. Specifically, he probed

whether Zuckerberg was trying to “1) neutralize a potential competitor? . . . 2) acquire talent?

. . . 3) integrate their products with ours in order to improve our service? . . . [or] 4) other?” In

response, Zuckerberg admitted: “It’s a combination of (1) and (3)” (Emphasis added). He went

on to explain that “what we’re really buying is time. Even if some new competitors springs [sic]

up, buying Instagram, Path, Foursquare, etc now will give us a year or more to integrate their

dynamics before anyone can get close to their scale again . . . . [T]hose new products won’t get

much traction since we’ll already have their mechanics deployed at scale” (Emphasis added).

        116.    Zuckerberg understood that by acquiring Instagram and its “established” network,

Facebook could reinforce strong network effects and high switching costs that protected its

dominance in Personal Social Networking. Such an acquisition would make it difficult for an

Instagram alternative to break into the market and challenge Instagram’s position—or

Facebook’s. Alternatively, Zuckerberg knew that if Instagram was able to continue its growth,

either on its own or combined with the capabilities of another firm, those very same dynamics

could be devastating for Facebook Blue.

        117.    On April 4, 2012, Sandberg forwarded to Zuckerberg a “Competition update” that

tracked metrics for major competitive threats as well as providing “early recognition of

potentially disruptive smaller services.” The statistics that it contained on Instagram showed

“remarkable growth” in the first quarter, and that Instagram photos were receiving nearly as

many “Likes” per day as Facebook Blue. Sandberg added simply: “This makes me want

Instagram more.”




                                                  33
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 34 of 123




       118.    On April 6, 2012, Instagram succeeded in raising $50 million from a trio of

venture capital investors based on a $500 million valuation.

       119.    Zuckerberg recognized that the Instagram investors’ $500 million valuation did

not take into account the value that Facebook would realize if it no longer had to deal with the

competitive threat presented by the innovative and forward-thinking Instagram. He had

previously told his executives: “[W]e might want to consider paying a lot of money for this.”

Having built in a premium for the value of neutralizing this threat, Zuckerberg went to Kevin

Systrom, CEO of Instagram, with a $1 billion offer, which was accepted on April 8, 2012.

       120.    Zuckerberg’s success in convincing Systrom to sell was based in no small part

upon Zuckerberg’s growing reputation for wielding Facebook’s power as a sword. After the

initial overture by Zuckerberg in February, Systrom contacted Instagram investor Matt Cohler

for advice. Systrom asked: “you know him better than I do . . . . Will he go into destroy mode if

I say no.” Cohler’s response was blunt: “probably (and probably also if we just don’t engage at

all).” Systrom summed up the futility of trying to fend off Facebook once it had entered “destroy

mode” by saying: “bottom line I don’t think we’ll ever escape the wrath of mark . . . it just

depends how long we avoid it . . . .” Because Instagram relied in significant part on Facebook

for exposure and distribution, invoking Zuckerberg’s “wrath” would have negative consequences

for the company.

       121.    Indeed, Zuckerberg made it clear to Systrom that there would be ominous

ramifications if Instagram did not partner with Facebook: “At some point soon, you’ll need to

figure out how you actually want to work with us. This can be an acquisition, through a close

relationship with Open Graph, through an arms length relationship using our traditional APIs, or

perhaps not at all. . . . Of course, at the same time we’re developing our own photos strategy, so




                                                34
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 35 of 123




how we engage now will determine how much we’re partners vs. competitors down the line --

and I’d like to make sure we decide that thoughtfully as well.”

       122.    At the time of the acquisition, Instagram had no revenue stream. A significant

portion of the purchase price was a premium paid to remove a competitive threat from the

market. Zuckerberg defended the billion-dollar price tag by saying that the small size of the

company was deceiving because it was “on the path to win.”

       123.    On the day the Instagram purchase agreement was signed, Zuckerberg wrote to a

Facebook Product Designer, confirming that the Instagram acquisition was intended to

extinguish a competitive threat, saying: “I remember your internal post about how Instagram was

our threat and not Google+. You were basically right. One thing about startups though is you

can often acquire them.”

       124.    Shortly after announcing the Instagram acquisition, Zuckerberg suggested

winding down work on Facebook Camera, writing in an email dated April 22, 2012: “Examples

of things we could scale back or cancel: . . . Mobile photos app (since we’re acquiring

Instagram).” And Facebook did indeed allow it to die, discontinuing it entirely in 2014.

       125.    Facebook’s conduct after the Instagram acquisition confirmed that it had feared

that Facebook Blue would be cannibalized by Instagram. For example, in 2018,




                                                35
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 36 of 123




         126.




         127.   Following the acquisition, Facebook also degraded Instagram users’ privacy by

matching Instagram and Facebook Blue accounts so that Facebook could use information that

users had shared with Facebook Blue to serve ads to those users on Instagram.

         128.   Instagram had presented a uniquely powerful competitive threat to Facebook’s

Personal Social Networking Services market monopoly. Rather than responding to the threat

with innovative product development, Facebook simply eliminated Instagram through

acquisition. Facebook’s acquisition of Instagram substantially lessened competition and further

entrenched Facebook’s monopoly power in Personal Social Networking Services.

                       2. Snapchat


         129.   In December 2012, Zuckerberg paid a personal visit to Evan Spiegel, founder of

Snap, Inc. and creator of the app Snapchat.

         130.   Founded in 2011 by Stanford University students, Snapchat was a photo-sharing

app, but unlike Instagram’s broad sharing model, it was focused primarily on private one-on-one

or small group sharing in a format in which photos would automatically delete after being

viewed for a few seconds. The app quickly became extremely popular, especially with younger

users.

         131.   In November 2012, Zuckerberg’s team provided him with an assessment of the

new app: “[T]he ephemeral nature of photos expiring draws a high level of engagement. Pretty

damn fascinating,” one said. Another reported that Snapchat was “currently up to 1.5M

Facebook-connecting MAUs, and their growth rate has accelerated from +84% m/m one month



                                               36
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 37 of 123




ago to +125% m/m currently . . . .” Zuckerberg responded: “We should buy them. Who can

connect me with their founder?”

       132.    When Zuckerberg met with Spiegel, he informed Spiegel that Facebook was on

the verge of releasing an app with virtually the same functionality as Snapchat, implying that

Facebook intended to crush Snap if it refused to sell.

       133.    The meeting did not lead to formal acquisition discussions. Consistent with its

buy-or-bury approach, Facebook took two steps against the rival. First, as Zuckerberg had

threatened, Facebook released a Snapchat-like app, Poke, in December 2012. Then, in mid-

January, Zuckerberg gave the order to make an even more aggressive move towards Snapchat—

to cut off Snapchat’s API access to the Facebook Platform. A Facebook executive conveyed the

directive: “Btw, confirmed with zuck this morning on the snapchat decision . . . . zuck’s

response . . . is ‘why wouldn’t we restrict them?’ . . . .” Shortly after, Zuckerberg added “I think

they’re removing FB integration anyway so it may not matter. If they change plans then we can

enforce.” Facebook accordingly decided that it would “monitor [Snapchat] and restrict their

access if they change plans.” Snapchat, in turn, removed its integration to Facebook “because of

the fear that Facebook would use the collected data to compete unfairly.”

       134.    Zuckerberg remained intent on keeping Snapchat out of the hands of any firm

with the resources to transform Snapchat into a major competitive threat to Facebook. In

October 2013, for example, Zuckerberg offered Spiegel $4 billion: “$3b for the company plus

$1b in retention packages” for the founders. Several weeks later, with Spiegel still refusing to

sell, Zuckerberg reached out to Zoufonoun with the “urgent” news that Google was making a bid

for Snapchat. “We should try to see if Google’s offer is more than ours,” he instructed.




                                                 37
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 38 of 123




       135.    Zuckerberg’s overtures to Snapchat continued throughout 2013, but Spiegel

steadfastly refused the overtures. The new Facebook app that Zuckerberg had threatened Spiegel

with, Poke, failed to gain traction in the marketplace. In 2016, Zuckerberg reached out to

Spiegel again, writing: “I keep hearing rumors that Google is considering making an offer for

you guys . . . [I]f you’re thinking about working with Google, you really should talk with us

too.” Spiegel declined to engage with Zuckerberg’s overture.

       136.    Facebook’s efforts to coerce Snapchat into selling are further evidence of its

practice of using acquisitions and other anticompetitive tactics to damage competition and

entrench its monopoly.

                      3. Onavo


       137.    In October 2013, Facebook made another acquisition designed to hamper

competition. But this time, instead of acquiring a rival or potential rival, Facebook acquired an

important tool, “the planet’s largest mobile [data] panel,” with which Facebook could intensively

monitor scores of applications and identify and assess emerging competitive threats, including,

for example, WhatsApp. The acquisition of the company that owned that tool—an Israeli data

analytics company, Onavo Mobile, Ltd (“Onavo”)—also enabled Facebook to deny other firms

that might seek to acquire these emerging threats access to the Onavo tool.

       138.    Onavo’s core mission as a startup had been to provide data compression and

virtual private network (“VPN”) services to consumers. By virtue of the data that ran through its

service, however, Onavo had the ingredients necessary to offer rich data analytics and the ability

to monitor app usage, mobile and Wi-Fi data usage, location data, and in-app user engagement

with content by millions of users on their mobile devices.




                                                38
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 39 of 123




       139.    Onavo obtained its data in real time from its network of millions of mobile users

that had downloaded the Onavo apps and used its VPNs to access websites around the world—

and licensed this data through its “Insights” service. It described itself as the “most

comprehensive market intelligence service in the mobile industry.” Before its acquisition,

Onavo’s technology helped its growing roster of technology and venture capital clients,

including Facebook, assess and quantify metrics like market trends, user engagement, and user

behavior on new and emerging apps and internet services.

       140.    In April 2013, Facebook had entered into a licensing agreement with Onavo.

During the negotiation of this licensing agreement, Facebook demanded that a provision be

included that gave Facebook the right to notice and an opportunity to bid in the event Onavo

considered being acquired by another company. Onavo founder Guy Rosen told the Onavo

board that such a demand “has become [Facebook’s] standard M.O. these days with startups.”

       141.    Before Onavo launched its Insights service in February 2013, Facebook had

explored the possibility of building its own data panel as there were no “third-party vendors that

offer[ed] high-quality mobile [usage] data,” and this was a “huge hole” to its monitoring of

potential threats. But after only a month of licensing this treasure trove of tracking data, VP of

Growth, Javier Olivan, who sponsored the Onavo acquisition, realized the possibilities Onavo

could unlock and requested a meeting with Zuckerberg to explain that Onavo offered powerful

“competitive insights” and that it was “really cool for identifying acquisition targets.” Olivan

later explained that “Onavo makes sense strategically since it solves the mobile market data

problem 10x better than any other alternative – and you know how important this data becomes

any time we have engagement or competition questions . . . .”




                                                 39
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 40 of 123




       142.    By July 2013, it became apparent to Zuckerberg and his team that Onavo could

make an even greater contribution to their overriding goal of maintaining Facebook’s monopoly

if Onavo were owned and controlled—not merely licensed—by Facebook. Such an acquisition

would enable Facebook to gain exclusive control over what could be a key component to an

early warning system for detecting competitive threats, allowing it to identify and eliminate or

debilitate those threats in their nascency. Acquiring Onavo also allowed Facebook to terminate

the access of rivals and potential rivals to Onavo’s valuable tools.

       143.    On October 9, 2013, Facebook sought Board approval to acquire Onavo for $115

million in cash. The deal closed on October 25, 2013.

       144.    Within days after the deal closed, Rosen contacted customers to inform them that

their access to Onavo’s services would be terminated in six days. Myriad Onavo customers,

including firms who could use Onavo to identify and acquire firms that could compete with

Facebook, expressed their frustration.

       145.    After the acquisition, Facebook made extensive use of Onavo’s functionality,

tracking a wide array of metrics of other applications with virtually up-to-the-minute precision.

       146.    The Facebook team generated reports using Onavo data that identified “early

birds”—defined as “apps that are gaining prominence in the mobile eco-system in a rate or

manner which makes them stand out.” The goal of the Early Birds program was to “Identify

Threats and Opportunities in the Apps Ecosystem.”

       147.    Zuckerberg and his top executives closely monitored the Early Birds Reports and

other analyses derived from Onavo data to watch for emerging competitive threats. For example,

Onavo data and analytics played a significant role in Facebook’s targeting and ultimate

acquisition of WhatsApp. According to one Facebook executive, Zuckerberg was “focused on




                                                 40
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 41 of 123




Onavo data” identifying new market entrants with “extreme growth.” Sheryl Sandberg,

according to Guy Rosen, applauded the Onavo acquisition and described it as the “gift that keeps

on giving.”

       148.    Facebook’s acquisition of Onavo furthered Facebook’s goal of maintaining its

monopoly power by giving Facebook access to and control over unparalleled competitive

intelligence. Moreover, after Facebook’s acquisition of Onavo, competitors and potential

competitors of Facebook were foreclosed from licensing Onavo’s valuable market intelligence

data and analytics; it was available only to Facebook.

                      4. WhatsApp


       149.    As discussed earlier, Facebook’s leadership had become increasingly concerned

with the rapid global adoption of cross-platform mobile messaging services and the potential for

one or more of these popular apps to add features and compete in the Personal Social

Networking Services market. Mobile messaging services enable consumers to send messages

over an internet connection, rather than by SMS (the short message service commonly known as

text messaging). Mobile messaging services appeal to users because they can offer rich content

and better-quality media messaging and because users can send messages without incurring SMS

messaging charges. The proliferation of smartphones with internet access created this new use

case and a unique threat to Facebook’s monopoly.

       150.    As users became more reliant on mobile devices for services traditionally

provided by personal computers, Zuckerberg recognized the significant advantage that a widely

used mobile messaging service would have in developing into a Personal Social Network. In

April 2012, he commented to a colleague: “I actually think that messaging is the single most

important app on anyone’s phone. It may not be the biggest business, but it is almost certainly



                                                41
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 42 of 123




by far the most used app, and therefore it’s a critical strategic point for us.” Later, Zuckerberg

echoed these concerns in his update to the Facebook Board on February 11, 2013. He wrote:

“[T]he biggest competitive vector for us is for some company to build out a messaging app for

communicating with small groups of people, and then transforming that into a broader social

network . . . . [T]his is a big risk for us.”

        151.    The leading mobile messaging services used the contact list in a user’s mobile

phone, which is a network more trusted and familiar to most users than self-identified users on

platforms such as Facebook Blue (which can be faked). Facebook recognized the potential for

such an app to take its robust and trusted network and use it to disrupt the Personal Social

Networking Services market. In a follow-up email to an October 2012 meeting of the Growth

team for Facebook’s mobile messaging service, Messenger, Facebook’s Director of Product

Management said: “We are facing a huge threat with messaging competitors. . . . [T]his is the

biggest threat to our product that I’ve ever seen in my 5 years here at Facebook; it’s bigger than

G+, and we’re all terrified.”

        152.    While most mobile messaging services were primarily geared towards providing

services similar to SMS services—sending text messages, photographs, videos, and hyperlinks—

Facebook anticipated that one or more of them could add additional features and then compete in

the Personal Social Network market. In a February 2013 slide deck entitled “Mobile

Messaging,” the Director of Product Management warned that mobile messaging services were

“a threat to our core businesses: both [with respect to] graph and content sharing. They are

building gaming platforms, profiles, and news feeds. These competitors have all the ingredients

for building a mobile-first social network.”




                                                 42
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 43 of 123




       153.    VP of Growth Javier Olivan emailed the upper echelon of Facebook leadership on

January 9, 2013 with this ominous warning: “The sum-product of shift to mobile + messenger

services morphing into fully fleshed SSN [social networking] sites is IMO [in my opinion] the

biggest competitive threat we face as a business . . . . IMO messenger services deserve special

treatment, since it arguably is one of the most dangerous beach heads to morph into Facebook.”

       154.    Facebook focused on several emerging mobile messaging services as potential

competitive threats, such as Line, WeChat, and Kakao, but was particularly concerned with

WhatsApp, which it viewed as a “category leader” that had “better interface” and was simply a

“better product.”

       155.    In contrast to the other leading mobile messaging services, which had little

traction outside Asia, WhatsApp achieved significant adoption in Europe and was building share

in the United States. In early 2014, WhatsApp had over 400 million active users worldwide.

       156.    WhatsApp was a reliable, privacy-focused service that collected minimal

information about users and did not show ads. WhatsApp founder Jan Koum believed that

engineers should focus on making the user experience better rather than spending time on ads,

and that WhatsApp users placed great value on the privacy of their communications.

       157.    WhatsApp first launched in the Apple App Store and, for some users, required

payment of a one-time $0.99 download fee. It later launched on Android as a free download, and

shifted to a subscription model at a cost of $0.99 per year. WhatsApp’s total revenue for 2013

was just over $10 million and for the first six months of 2014, its revenue was just under $16

million.

       158.    While the adoption of WhatsApp in the United States was slower than in other

parts of the world, Zuckerberg feared that WhatsApp could make inroads into the U.S. by




                                                43
          Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 44 of 123




introducing the types of features that had driven Facebook Blue’s popularity. In August 2013, he

wrote to Javier Olivan: “My point about WhatsApp’s direction is that if they build substantive

features beyond just making SMS free, that could be enough for them to tip markets like the US

where SMS is still the primary platform.”

          159.   Facebook employees estimated that WhatsApp surpassed Facebook Messenger in

August 2013 to become number one in the world in overall daily volume of messages sent—12.2

billion messages per day, as compared to Facebook Messenger’s 11.7 billion messages per day.

          160.   Upon learning that WhatsApp had reached this milestone, Zoufonoun expressed

his growing concern in an email to Zuckerberg and Olivan, that WhatsApp might go beyond

simply beating Messenger in the mobile messaging services market and actually develop enough

popularity and user contact data to enable it to try entering Facebook’s core market, Personal

Social Networking Services, by building additional social tools. He said: “the scary part, of

course, is that this kind of mobile messaging is a wedge into broader social activity/sharing on

mobile we have historically led in web.” Another executive echoed these fears a few weeks

later: “. . . WhatsApp launching a competing platform is definitely something I’m super-paranoid

about.”

          161.   Zuckerberg, continuing to believe that WhatsApp had the potential to enter

Facebook’s core market and erode its monopoly power, had been making periodic overtures to

WhatsApp, hoping to ultimately convince the founders to sell.

          162.   The Onavo acquisition discussed above had supercharged Facebook’s ability to

detect, at the earliest possible time, when an app was starting to gain traction. The Onavo system

confirmed Zuckerberg’s suspicions—with its rapid growth in users and user engagement,

WhatsApp had the potential to become a threat to Facebook’s monopoly power.




                                                 44
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 45 of 123




        163.       In December of 2013, Zuckerberg sent an email to senior management at

Facebook informing them that a new WhatsApp feature had hardened his view that the company

was a competitive threat: “I want to call out two competitive near term issues we face. The first

is WhatsApp adding a feature like this for public figures . . . . If the space is going to move in

this direction, being the leader and establishing the brand and network effects matters a lot. This

alone should encourage us to consider this soon. . . . When the world shifts like this, being first

is how you build a brand and network effect. We have an opportunity to do this at scale, but that

opportunity won’t last forever. I doubt we even have a year before WhatsApp starts moving in

this direction.”

        164.       Zuckerberg also feared that, even if an independent WhatsApp did not opt to pivot

towards Personal Social Networking Services, it might make such a shift if it was acquired by a

company like Google, which had tried and was failing in its independent effort to enter the

Personal Social Networking Services market. Javier Olivan wrote in October 2012, that the

“[b]iggest problem would be if [WhatsApp] lands in the wrong hands . . . .” A Facebook

Software Engineer warned colleagues in October 2012, that “the case for Google acquiring

WhatsApp has only gotten stronger in the past 6 months,” and that “if [WhatsApp] is acquirable

at all, the risks of us not being the acquirer have grown.” Olivan agreed: “That is definitely what

I would do if I was them . . . .”

        165.       By February 2014, Zuckerberg was concerned that another potential buyer was

interested in WhatsApp. He acted quickly, approaching WhatsApp co-founder Jan Koum with

an exorbinant offer. Over the next three days, Koum and Brian Acton, the other co-founder,

negotiated with Zuckerberg over a number of items including continued autonomy of the

company, remaining ads-free, and maintenance of encryption to ensure users’ privacy.




                                                  45
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 46 of 123




       166.    Facebook entered into an agreement to acquire WhatsApp on February 19, 2014

for nearly $19 billion. When the transaction was announced, Zuckerberg boasted “WhatsApp is

on a path to connect 1 billion people.”

       167.    Although valuations of WhatsApp had varied widely over the years, neither

Facebook’s nor those of industry analysts had approached anywhere close to $19 billion. Two

years before the acquisition, Zuckerberg had received word that another company offered to

purchase WhatsApp for $100 million. At that time, Zuckerberg wrote to Zoufonoun, “I’d pay

$1b for them if we could get them.” Zoufonoun agreed.

       168.    The rapid growth of WhatsApp’s user network, and the addition of new features

such as the ability to share pictures, privacy blocking, group chat, backup and restore, transport

encryption, location sharing and profile photos, inflated the price that Facebook was willing to

pay to acquire it. On June 28, 2013, Zuckerberg recommended paying between $5 billion and $6

billion for WhatsApp, based on his belief that WhatsApp would have 1 billion users within the

ensuing few years.

       169.    Facebook’s own personnel expressed shock and surprise at how much Facebook

paid for WhatsApp. One employee, while conceding that WhatsApp’s rapid growth made it a

valuable company, said the price “sounds insane.” Another employee stated, “only [Facebook]

can value [WhatsApp] that highly – their numbers are through the roof.” Others predicted

questions about whether the acquisition lessened the importance of Facebook’s own mobile

messaging service, Messenger.

       170.    As some analysts recognized, the only rationale for Facebook’s $19 billion

purchase price was the elimination of a potential competitor poised to mount a major challenge




                                                46
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 47 of 123




                               47
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 48 of 123




2019,



        176.   While Facebook did not evince any genuine desire to expand WhatsApp’s feature

set and user base, it did take active steps to utilize WhatsApp data in efforts to promote its core

platform, despite disavowing any such plans at the time of the acquisition. In the course of

negotiating and securing regulatory approval for the acquisition of WhatsApp, Facebook had

represented to the U.S. Federal Trade Commission, European regulators, the WhatsApp

founders, and WhatsApp users that Facebook would not combine user data across the services,

that it would not change the way WhatsApp used customer data, and that WhatsApp data would

not be useful to Facebook’s ad-targeting business.

        177.   But once free from the competitive threat WhatsApp presented, in August 2016,

Facebook changed WhatsApp’s terms of service and privacy policy and eroded the pre-

acquisition promises it had made. It combined user data across the services by linking

WhatsApp user phone numbers with accounts on Facebook Blue, enabling WhatsApp user data

to be used across all Facebook products. Thus, Facebook Blue users who had declined to give

their phone numbers to Facebook suddenly found their phone numbers connected to their

Facebook Blue accounts anyway. Facebook was able to use that additional data in its

recommended friend (“People You May Know”) ranking, leading to growth of its social graph.

This harm to users’ privacy resulted from Facebook’s acquisition of WhatsApp.

        178.   Facebook took great pains to avoid negative press coverage of its change of

course on these important policies, trying to spin the narrative in its favor. At one point, Koum

was cautioned in advance of a dinner event where he might have to address the changes to

WhatsApp’s data sharing policy to “Try not to get too much into the weeds on the types of data




                                                 48
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 49 of 123




we’re sharing and for what use cases. It will get you trouble. Instead be prepared with a couple

‘safe’ examples, like spam/abuse.”

       179.     Facebook’s acquisition of WhatsApp eliminated a firm with a massive network

that was well positioned to enter the Personal Social Networking Services market, either on its

own or if acquired by another firm, and thus well positioned to begin to exert considerable

competitive pressure on Facebook.

       180.    Facebook’s acquisition of WhatsApp thus substantially lessened competition and

further entrenched Facebook’s monopoly power in the Personal Social Networking Services

market. Moreover, Facebook’s subsequent degradation of the acquired firm’s privacy features

reduced consumer choice by eliminating a viable, competitive, privacy-focused option.

                       5. Acquisitions and Attempted Acquisitions of Selected Other Potential
                          Competitors


       181.    The examples set forth above in the prior section illustrate Facebook’s

anticompetitive acquisition strategy, driven by its objective to acquire rivals and potential rivals

to make its moat even wider and more impenetrable. The company has constantly scoured the

landscape for potential competitors to eliminate, hobble, or keep out of the hands of well-

resourced firms that might enhance their competitive significance.

       182.    Facebook’s corporate development team selects rivals or potential rivals as

acquisition targets by identifying websites or apps that have “amazing traction” or are “becoming

huge.” Facebook regularly monitors and analyzes its market intelligence data for signs that a

firm is becoming a competitive threat to Facebook Blue.

       183.    Facebook targets rivals or potential rivals for acquisition when it appears likely

that the firm would fall into the hands of a larger firm with the resources to make it a competitive




                                                 49
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 50 of 123




threat to Facebook Blue. Facebook’s 2015 analysis of a potential acquisition of Foursquare, for

example, described its strategy as “Competitive defense – We could keep Foursquare away from

competitors.”

        184.    At times, Facebook has even terminated the services of the acquired firm

immediately following an acquisition, having accomplished its goal of keeping it out of the reach

of another firm that could develop the asset, as in the case of Glancee, a “social discovery” app

that used geolocation services to help users meet new people, in 2012. Facebook acquired

Glancee and simultneously shut the app down, terminating services to Glancee’s 50,000 users.

Two years later, Facebook launched a location-based feature on Facebook Blue that utilized

Glancee’s technology, but in a scaled-back form that allowed users to know only when their

existing Facebook friends were nearby. In the case of EyeGroove, an app that allowed users to

create and share music videos with augmented reality effects, Facebook decided to acquire the

app in 2016 upon learning that Twitter and Snapchat were interested—and then shut the app

down.

        185.    Facebook’s acquisitions strategy serves to: (a) extinguish competitive threats; (b)

hobble competitors and potential competitors by depriving them of important tools upon which

they have become reliant; (c) keep the acquisition targets out of the hands of other firms that are

well-positioned to use them to compete against Facebook Blue in the Personal Social

Networking Services market; and (d) prevent competitors or potential competitors from having

access to next generation technology that might threaten Facebook’s monopoly. The result is

less competition, less investment, less innovation, and fewer choices for users and advertisers.




                                                 50
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 51 of 123




           B. Burying Threats and Potential Threats


       186.    For actual or potential competitors that it was unable or disinclined to acquire,

Facebook turned to an arsenal of exclusionary tactics to foreclose them from access to key

resources they had come to rely upon, often foregoing profitable business relationships in the

process. Short-term profits, under this strategy, took a backseat to the long-term benefits of

keeping Facebook’s moat wide and its monopoly intact.

       187.    These tactics had the purpose and effect of hobbling emerging competitive threats

and deterring potential rivals from offering competing services, lest they lose access to critical

inputs from Facebook.

       188.    As described above, the Facebook Platform service, publicly launched in 2007, is

a suite of tools, such as APIs, software development kits (“SDKs”), and plug-ins, that enables

third-party developers to build apps and websites that interact with Facebook and leverage its

various social functionalities.

       189.    When it launched Platform, Facebook explicitly “welcome[d] developers with

competing applications” to build on Platform, representing that it had “designed Facebook

Platform so that applications from third-party developers are on a level playing field with

applications built by Facebook.”

       190.    In its earliest iteration, Platform was focused on allowing developers to build

what it called “canvas” apps: apps that were displayed within the Facebook website, rather than

elsewhere on the internet. For example, a developer could build a personality test app, through

which the user could answer questions and be assigned a personality type, then invite their

Facebook friends to take the test and compare their results. This last step in particular enabled

the development of “social” apps, in which users could easily and seamlessly interact with all




                                                 51
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 52 of 123




their Facebook friends through the app. One key API enabling this functionality was

“friends.get,” which was commonly referred to as the “Find Friends” API.

       191.    From 2008 to 2010, Facebook created new tools that allowed free-standing apps

and websites to interconnect with Facebook, including a tool that allowed third-party developers

to let users sign into their services with their Facebook login credentials (introduced as

“Facebook Connect”). Facebook Platform continued to expand, culminating in the 2010 launch

of “Open Graph.” While Platform had previously enabled external apps and websites to interact

with Facebook’s social graph in a somewhat limited fashion, Open Graph “extended the social

graph . . . to include websites and pages that people liked throughout the web,” allowing third-

party developers to integrate independent apps with Facebook in new ways. A primary feature

of Open Graph was the “social plugin,” which allowed third parties to place “like” or “share”

buttons on their external apps or websites that would enable their users to connect with these

apps and websites and share their content on Facebook.

       192.    The following year, Facebook announced that it was “extending the Open Graph

to include other actions and objects created by apps and enabling these apps to integrate deeply

into the Facebook experience.”

       193.    Facebook’s Open Graph enabled developers to build standalone websites that

fully integrated with Facebook, much like Facebook “canvas” apps had previously. Through

Open Graph, free-standing websites could use a number of Facebook plugins—including the like

button—to connect with the Facebook Platform to enable social features. For example, a user

reading an article on ESPN.com, could now like the article on ESPN’s site, and choose to post a

link of the article to the user’s Facebook profile directly from the ESPN.com website.




                                                 52
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 53 of 123




         194.   Facebook’s promotion of Open Graph was successful, and developers started

integrating APIs into their products en masse. Over 10 million apps and websites had integrated

with Facebook by May 2013. Access to Facebook integrations became an important way for

third-party developers to drive traffic and engagement, and Facebook “like” buttons, comment

sections, and other integrations quickly became common across the internet. Facebook, its users,

and third-party developers each derived significant benefit from Platform during this “open”

phase.

         195.   Facebook benefited in numerous ways. It benefited from the significant goodwill

and positive media coverage generated by the “open” nature of Platform. Facebook also

recognized that it did not have the resources to create and develop every useful social feature

and that its Platform would enable third-party developers to expand the services available on

Facebook, thus making Facebook more valuable and attractive for both existing Facebook users

and new users who joined Facebook because of these apps. Platform thereby helped Facebook

grow and increase user engagement, further strengthening its network effects.

         196.   Facebook also benefited monetarily. Third-party applications accessible through

Platform expanded Facebook’s opportunities to show advertisements because users spent more

time on Facebook services, third-party developers purchased ads on Facebook, and for a period

of time Facebook took a 30% share of the revenue third-party applications earned from in-app

purchases. These monetary benefits were hardly insignificant: a single third-party developer was

responsible for over 10% of Facebook’s total 2011 revenue.

         197.   Third-party developers benefited from the reduced friction in the registration and

sign-in processes, thus encouraging Facebook users to try their apps. Developers were also able

to use the Facebook Platform to boost their apps’ growth and engagement, letting users invite




                                                53
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 54 of 123




their Facebook friends to download new apps and integrating social features to make the users’

experience more valuable.

       198.    Users benefited by being able to move their information (such as their lists of

Facebook friends) to another app with increased efficiency and convenience and by gaining

useful or fun social features in their apps.

       199.    Facebook was aware that access to its Platform APIs, especially its Find Friends

API, was particularly important to potential rivals. In 2011, Facebook adopted a policy aimed at

forbidding “competing social platforms,” and any apps that linked or integrated with competing

social platforms, from accessing its APIs. Facebook adopted this policy to prevent Google+

from gaining traction: doing so discouraged developers from creating apps that bridged the two

networks, which would have reduced switching costs for users.

       200.    After the threat from Google+ had passed, and after years of promoting open

access to Facebook Platform, Facebook increasingly turned to Platform as a tool to monitor,

leverage, and harm (via rescinding API access) apps that Facebook viewed as actual or potential

competitive threats.

       201.    In 2013, Facebook amended its Platform policy (described above) to forbid

applications that “replicat[e] [Facebook’s] core functionality,” with no explanation as to what

Facebook considered its core functionality, or how such policies would apply when Facebook

expanded its functionality to a new area.

       202.    Facebook began to selectively enforce its policies to cut off API access to

companies Facebook worried might one day threaten its monopoly. Facebook itself described its

Platform as a “critical piece of infrastructure” for new apps being developed: this is particularly

true for social apps which rely heavily on network effects. Facebook knew that an abrupt




                                                 54
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 55 of 123




termination of established access to Facebook APIs could be devastating to an app—especially

one still relatively new in the market. An app that suddenly lost access to Facebook’s APIs was

hurt not only because its users would no longer be able to bring their friend list to the new app,

but also because a sudden loss of functionality, which creates broken or buggy features, suggests

to users that an app is unstable. Facebook’s actions therefore disincentivized developers from

creating new features that might compete with Facebook: adding new social features to an

existing app might come at the significant cost of access to Facebook’s APIs.

        203.      In 2014, Facebook announced significant changes to its Platform APIs with

“Graph API 2.0” (also referred to internally as Platform 3.0). In connection with Graph API 2.0,

Facebook required prior review of all requests to access many Platform APIs, including the Find

Friends API, resulting in those APIs being cut off for third-party apps that previously had

enjoyed such access on Platform. Under the new approach, developers could not access

Facebook’s APIs unless they submitted an application and received approval, which Facebook

refused to grant to apps it classified as competitors or potential competitors. That allowed

Facebook to proactively and categorically ensure that no app that might constitute a competitive

threat would get API access in the first place, sparing Facebook the need to withdraw access

after-the-fact.

        204.      One Facebook employee described in January 2014 the jarring impact of enticing

developers to interconnect and then suddenly revoking their access:

        We sold developers a bill of goods around [Open Graph] 2 years ago and have been
        telling them ever since that one of the best things they could do is to a/b test and optimize
        the content and creative. Now that we have successes . . . in 2013, we’re talking about
        taking it away . . . . Even if we were to give them more traffic on home page in some
        other way, it still nullifies all of their work to integrate [Open Graph] for the last 2 years.




                                                  55
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 56 of 123




       205.     As a further part of its scheme to maintain its monopoly position, Facebook has

used its control over Facebook Platform to degrade the functionality and distribution of potential

rivals’ content when it perceived those firms as threats to Facebook’s monopoly power. This

degradation suppressed the flow of user traffic to the rivals’ services, reducing overall output,

and harming users in the process.

       206.     There are numerous examples of how Facebook abused its control of Platform to

hurt potential rivals at users’ expense.

                       1.


       207.

                relied on Facebook’s Find Friends API to provide important functionality that its

users valued. At its peak,



         growth drew Facebook’s attention to the company. Facebook was specifically

interested in

        These characteristics increased the concern that         could attempt to enter the

Personal Social Networking Services market and compete with Facebook.

       208.     As          went viral, Facebook made overtures to either




       209.     In                Facebook rolled out free voice-calling and mobile messaging

services in its Messenger product. The same month, Facebook informed               (which had been



                                                 56
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 57 of 123




using Facebook’s Platform                                that it was in violation of Facebook’s

policy against replicating core functionality. Facebook also said that




       210.    On                   , without providing an opportunity to cure any policy

violations, Facebook terminated           access to the Find Friends API.         experienced an

almost overnight drop-off in user engagement and downloads, and its growth stalled.

       211.    Before Facebook’s anticompetitive actions,          had been able to fund its

operations and growth with investments from the venture capital market. Once              ability

to add new users faltered, however, it was unable to attract the additional investment it needed to

fund its operations.

       212.    Having lost access to Facebook’s APIs and access to funding,           shifted from

growth to survival mode.

                                                                  Deprived of the vital API

access that its users had come to rely upon, less than            after Facebook cutting off that

API access,                                                                       It receded from

                                               and the space where it posed a competitive threat to

Facebook.

                       2. Vine


       213.                                        , Facebook also flexed its muscles against

Twitter. On January 24, 2013, Twitter launched Vine, an app that allowed users to create and

share six-second looping videos. Vine was founded in June 2012 and acquired by Twitter before

it had launched to the public.



                                                57
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 58 of 123




        214.    Just hours after Vine’s official launch, Facebook’s Director of Platform

Partnerships and Operations Justin Osofsky informed Zuckerberg and other key executives that

Twitter had gone public with Vine that morning and that the new app allowed Vine users to find

other Vine users they were friends with on Facebook via the Find Friends API. With no

additional analysis, Osofsky concluded: “Unless anyone raises objections, we will shut down

their friends API access today.” Zuckerberg replied decisively: “Yup, go for it.”

                        3. MessageMe


        215.    Likewise, in 2013 another mobile messaging services startup began gaining

popularity quickly after launch. The app MessageMe offered users the ability to locate and

connect with Facebook users through the Facebook’s “Find Friends” API. Noticing the speed

with which MessageMe was gaining popularity with users, Facebook abruptly terminated

MessageMe’s access to the API. Osofsky pointed out that “MessageMe is now up to ~350K

MAU [monthly active users] and made 333K friends calls last week. We will restrict their access

to friends.get shortly.” Osofsky added that the lead of Platform policy enforcement was in the

process of determining whether any other messenger apps “have hit the growth team’s radar

recently.” If so, he said, “we’d like to restrict them at the same time . . . .”

        216.    After MessageMe was cut off, its users could no longer use the “Add Facebook

Friends” button on the MessageMe app. The utility and thus the popularity of the app

plummeted. Yahoo! purchased the devalued app’s team, as a talent acquisition, in 2014 for a

sum described in the trade press as “paltry,” and shut it down later that year.




                                                   58
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 59 of 123




                       4. Path


       217.     Path was a feed-based sharing app with a unique feature that limited the number

of friends a user could have, to encourage more intimate sharing among groups of close friends.

Path offered its users the ability to find their Facebook friends on its platform by accessing

Facebook’s Find Friends API. Facebook briefly restricted Path’s access to Find Friends in July

2012 over concerns about reciprocity, reinstating access after Path agreed to ensure that for users

of both services, posts to Path would be cross-posted to Facebook.

       218.    Facebook started monitoring Path’s growth carefully after Path added mobile

messaging services and, seeing that it was gaining momentum, in May 2013 Facebook cut off

Path’s access to Find Friends again. Facebook justified the decision to Path saying that the way

Path enabled its users to invite their Facebook friends to Path was too aggressive, but Facebook’s

true, unspoken motivation was it that saw Path as a potential substitute for Facebook because it

was replicating Facebook’s core social networking services. Path asked Facebook to reinstate its

access after addressing the invite-user flow issue Facebook cited, but Facebook refused. Path’s

user base declined quickly thereafter.

                       5. Circle


       219.    Circle was a local discovery app that focused on providing its users with news and

information about local events, businesses, and culture. In August 2013, Zuckerberg expressed

interest in the app, whose growth he had noticed. He observed to Facebook executives that it

“looks reasonably polished” and was “very similar to the local vision you described to me a

while ago [for Facebook].” By December 2013, Circle was a buyer of Facebook advertising and

was growing quickly. Facebook moved quickly to cut off Circle’s access to the Find Friends




                                                 59
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 60 of 123




API that month, citing several Platform policy violations, but again being careful not to mention

Facebook’s true concern: that Circle threatened to become a competitor to Facebook.

        220.    Circle’s CEO wrote to Facebook that it had remedied all the cited policy

violations within 48 hours and asked for access to be reinstated; he also suggested that Circle

could share valuable content back to Facebook. However, as a Facebook Developer Policy

Operations Manager wrote at the time: “Spoke with Justin [Osofsky] and he wants to leave the

restrictions in place. While I appreciate that Circle has done all of the items below (or agrees to

do them), we ultimately still have the replicating core functionality piece, which can’t be

‘fixed.’”

        221.    Facebook recognized that its denial of Circle’s API access could also affect

Circle’s venture capital investors. While discussing how to break the API cutoff news to Circle

and preparing reactive statements, Facebook noted that there were “likely some relationship

sensitivities” because Circle was “backed by some top investors, including [Marc] Andreessen

and Ron Conway.”

                          6.


        222.    In        , a platform called    launched.        , which was



                           Not only was         bundle of product offerings a source of potential

value to users, but its                                                                 would generate



                                                   had       million users after just    months.

        223.    Suddenly, on                            without advance warning,        users could no

longer cross-post to Facebook from the          app, nor could they post a link to       on Facebook.



                                                   60
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 61 of 123
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 62 of 123




Facebook deployed its open first–closed later strategy, cutting           off from Facebook’s

newsfeed API and from Instagram’s Find Friends API. Facebook saw                    as a potential

competitive threat. When Instagram released a similar feature, the CEO of Instagram stated that

                                                                and instructed his staff




       227.      But Facebook’s tactics against the popular       app went further. Instagram

began suppressing all images that were posted with the hashtag              (within Instagram,

users can add hashtags to photo captions to add their posts to searchable categories). Instagram

thereby buried            -generated content on Instagram, unbeknownst to the users who posted it.

Even if users manually added “             ” that hashtag would appear only in the user’s feed but

not in the public feed.

       228.      Moreover, when Instagram rolled out its algorithmic feed in July 2016 (replacing

its reverse chronological feed),          experienced an immediate drop in user engagement with

content posted from the                      , or content tagged with           .

       229.      As a result of Facebook’s actions,            revenue was sharply reduced. It was

also unable to obtain the venture capital funding that it needed to continue to operate, and was

told by venture capitalists that their appetite for social media investment had decreased because

of Facebook‘s conduct.             shut down in            .

       230.      Facebook used APIs and algorithms to prevent competition by ensuring that

would-be competitors could not gain or maintain a foothold in the Personal Social Networking

Services market and by discouraging new or adjacent firms from even entering the market.

Facebook’s actions also deterred venture capitalists from investing in companies that Facebook




                                                  62
          Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 63 of 123




might see as potential competitors. Early stage venture capital investments in social start-ups fell

dramatically from 2016 to the present.

       231.     The foregoing examples illustrate how Facebook neutralized competitive threats

by conditioning access to its valuable Platform on apps not competing with Facebook, and

cutting off or degrading beneficial business relationships without a legitimate business

justification, sacrificing prior beneficial and/or profitable relationships in the process.

Facebook’s conduct was intended to and had the effect of excluding, impeding, and chilling

innovation, investment, and competition, which, in turn, deprived users of valuable product

offerings, convenience, and choice, and served to maintain and enhance Facebook’s monopoly

power in the Personal Social Networking Services market. It also sent a message that any efforts

to challenge Facebook would be undermined in any manner possible. In so doing, Facebook

deterred any future such entry.


   VIII. Facebook Exercises Monopoly Power in the Personal Social Networking Services
         Market


       232.    Facebook possesses monopoly power in the Personal Social Networking Services

market.

       233.    As described in detail above, Facebook has a strong and durable monopoly in the

Personal Social Networking Services market that has persisted for nearly a decade without

meaningful erosion by new entrants or expansion of existing or potential competitors.

       234.    Facebook’s ability to profitably degrade quality and exclude competition is

further evidence of its monopoly power. In a market such as Personal Social Networking

Services in which, historically, there has been no monetary price charged to users, users receive

services, functionality, the user interface, privacy protections, and the like in exchange for




                                                  63
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 64 of 123




allowing their data to be added to the social graph, and for lending their attention to the platform

on which advertisements are shown to them, both of which enable the platform to monetize its

services.

       235.    After Facebook achieved monopoly power, the company degraded the quality of

its product features and functionality. Facebook retains its monopoly power in spite of this

degradation of quality.

       236.    In particular, Facebook degraded the privacy protections and privacy options, the

favorable public perception of which had been so instrumental to its success in competing with,

and dethroning, Myspace.

       237.    Slowly but surely, Facebook became more aggressive about both collecting data

on its users’ off-platform activity and pushing users to make more information public. In what

came to be an oft-repeated theme, Facebook made great efforts to present its privacy changes as

giving users greater control, even as Facebook made more privacy settings public and thus less

protective by default, took away options to limit visibility, and changed its privacy policy to

allow for more collection and use of user data.

       238.    With nearly every privacy policy update, Facebook steadily increased the richness

of the user data it allowed itself to collect and retain, and expanded what it could do with the

data. For example, by 2011, Facebook’s privacy policy allowed enhanced third-party tracking,

permitting Facebook to collect data when users visited a site with Facebook features (such as

social plugins); enhanced Facebook’s ability to share user data with third parties’ sites to enable

its “Instant Personalization” product (turned on by default); and allowed Facebook to combine

user data from different sources for purposes of deals, events, and ads.




                                                  64
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 65 of 123




       239.    By 2012, Facebook had abandoned a previous pledge to anonymize user data

received by Facebook’s advertising partners and customers within 180 days, changing the

practice to “stor[ing] data for as long as it is necessary to provide products and services to you

and others.”

       240.    By 2015, Facebook had abandoned its previous promise to collect payment

account numbers only with user consent and allowed itself to collect “credit or debit card number

and other card information, and other account and authentication information, as well as billing,

shipping and contact details” if someone used Facebook’s services for financial transactions.

Facebook also vastly expanded its access to device information—operating system, hardware

version, device settings, file and software names and types, battery and signal strength, device

identifiers, specific device locations (such as through GPS, Bluetooth, or Wi-Fi signals),

connection information such as the name of the user’s mobile operator or ISP, browser type,

language and time zone, mobile phone number and IP address—and allowed itself to “associate

the information we collect from your different devices.”

       241.    By 2018, Facebook added device operations (“information about operations and

behaviors performed on the device, such as whether a window is foregrounded or backgrounded,

or mouse movements”) to the list of device information it could collect; allowed itself to use

facial recognition technology to identify users in photos, videos, and camera experiences; and

added content creators to the list of third-party partners who could receive users’ data.

       242.    With a lack of meaningful Personal Social Networking Service alternatives, users

who are otherwise dissatisfied with the data usage and privacy options available on Facebook

have nowhere else to go. A 2010 study commissioned by Facebook found precisely that: “For

hundreds of millions of people today who want to connect with their friends and family,




                                                 65
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 66 of 123




                               66
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 67 of 123




   IX.      Harm to Competition


         245.   As a result of Facebook’s unlawful conduct alleged above, Facebook has impeded

actual and potential competition and has maintained and entrenched its monopoly power in the

Personal Social Networking Services market in the United States, resulting in continuing harm to

users of Personal Social Networking Services.

         246.   As a result of Facebook’s unlawful conduct and harm to competition alleged

above, innovation has been and continues to be suppressed in the Personal Social Networking

Services market. Facebook’s conduct in maintaining its monopoly power has discouraged

investment and innovation in competing and complementary social media applications because

of fears that Facebook can unilaterally strip these applications of access to key inputs.

         247.   In turn, users of Personal Social Networking Services in the United States have

been and continue to be deprived of the benefits of additional competition in the supply of

Personal Social Networking Services. The benefits to users of additional competition include

some or all of the following: additional innovation (such as the development and introduction of

new attractive features, functionalities, and business models to attract and retain users); quality

improvements (such as improved features, functionalities, integrity measures, and user

experiences to attract and retain users); and consumer choice (such as enabling users to select a

Personal Social Networking Services provider that more closely suits their preferences,

                                                 67
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 68 of 123




including, but not limited to, preferences regarding the content shown to them, amount and

nature of advertising, and the availability, quality, and variety of data protection and privacy

options for users, including, but not limited to, options regarding data gathering and data usage

practices).

       248.    For example, as a result of Facebook’s unlawful conduct and harm to competition

alleged above, there is a lack of viable alternatives for users of Personal Social Networking

Services, and the quality and variety of privacy options available to users of Personal Social

Networking Services have been degraded, including but not limited to options associated with

data gathering and data usage practices. In addition, the quantity of data extracted from users has

increased over this time period.

       249.    Similarly, as a result of Facebook’s unlawful conduct and harm to competition

alleged above, the quality of the user experience on the Facebook platform has been significantly

degraded by Facebook’s inaction with respect to removing fake accounts.

       250.    And, as a result of Facebook’s unlawful conduct and harm to competition alleged

above, the quality of the user experience on the Facebook platform has been significantly

degraded by, among other things, the increased ad load to which users are subjected on the

Facebook platform. Ad load (measured as average percent of content viewed by users on

Facebook’s products) steadily increased from          in early 2015 to        in early 2016, to over

     by early 2020 on Facebook Blue’s mobile feed. Facebook similarly steadily raised the

amount of advertising on Instagram since its acquisition, which had an ad load of          in late

2016 and had more than doubled that to         by late 2019. Indeed, in 2018 Facebook increased

ad load by      on Instagram. And, in the United States Facebook’s “average revenue per user”

has likewise steadily increased from          in 2012 to       in 2018. The insertion of more ads



                                                 68
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 69 of 123




into a user’s feed means that content from friends and family—the core reason users come to

Facebook—will be interrupted more frequenly by advertisements and users will need to scroll

further in their newsfeed to see the same quantity of organic (user-created) content. Facebook

itself predicts that an increase in ad load will decrease user engagement, and recognizes that

consumers generally do not want to see ads. Internally, Facebook executives have referred to

ads as a “tax” on consumers.

       251.    Facebook’s suppression of competing Personal Social Networking Services

providers enables Facebook to avoid close competition in the supply of advertising services,

thereby causing harm to advertisers.

       252.    Lacking meaningful alternatives to the advertising services that Facebook is able

to offer, advertisers have been and continue to be deprived of the benefits of competition,

including some or all of the following: additional users to advertise to (as a result of increased

innovation and improved quality of Personal Social Networking Services for users); lower

advertising prices (as additional advertising competition would incentivize reductions in

advertising prices and increase supply); additional innovation (as additional advertising

competition would incentivize the development and introduction of additional attractive features,

functionalities, and business models in order to attract advertisers); quality improvements (as

additional advertising competition would incentivize quality improvements such as with respect

to transparency, integrity, authentication of ad views, customer service, accuracy in reporting

performance and other metrics, and brand safety measures such as sensitivity to neighboring

content); and choice (as additional advertising competition would enable advertisers to select a

Personal Social Neworking Services provider that more closely suits their preferences including,




                                                 69
          Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 70 of 123




but not limited to, preferences regarding different forms of advertising and different options for

users).

          253.   For example, as a result of Facebook’s unlawful conduct and harm to competition

alleged above, advertisers are harmed by a lack of transparency about Facebook’s reporting

metrics, inability to audit Facebook’s reporting metrics, unreliable metrics due to Facebook

error, and the prevalence of fake accounts. In addition, they are unable to ensure the same ad is

not shown to the same person across media platforms. Without accurate information about

performance, advertisers cannot accurately assess the value of their ad spend on Facebook’s

properties.

          254.   Due to Facebook’s unlawful conduct and the lack of competitive constraints

resulting from that conduct, there has been a proliferation of misinformation and violent or

otherwise objectionable content on Facebook’s properties. That content has harmed users and

reduced the quality of advertising on those properties for advertisers who value the health and

safety of their brand. Indeed, numerous advertisers have expressed concerns about brand safety

on Facebook. Internally, Facebook executives recognized that their advertising customers

valued brand safety and understood that advertisers do not want their ad placements associated

with disturbing content. Even so, Facebook does not provide advertisers with meaningful ways

to ensure that ads are distanced from content that could harm a brand’s reputation.

          255.   The harm to competition and to consumer welfare that has resulted from

Facebook’s unlawful conduct in the Personal Social Networking Services market far outweighs

any benefit, if any exists, that may have been realized from Facebook’s anticompetitive conduct.




                                                70
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 71 of 123




   X.        Causes of Action


        Count One – Unlawful Maintenance of Monopoly in the Personal Social Networking
        Services Market - Section 2 of the Sherman Act, 15 U.S.C. § 2

        256.    Plaintiff States incorporate by reference the allegations in Paragraphs 1 through

255 above.

        257.    At all relevant times, Facebook has had monopoly power in the Personal Social

Networking Services market in the United States.

        258.    Facebook has willfully maintained and enhanced its monopoly power through its

anticompetitive and exclusionary conduct, including but not limited to, the execution of its buy-

or-bury strategy.

        259.    There is no procompetitive justification for Facebook’s anticompetitive and

exclusionary conduct.

        260.    Facebook’s conduct has harmed and continues to harm competition and Plaintiff

States have therefore suffered and continue to suffer harm to their general economies and to their

residents.

        261.    The anticompetitive effects of Facebook’s conduct outweigh any procompetitive

benefits, to the extent that any such benefits exist. Any benefits of Facebook’s conduct could

have been achieved by less anticompetitive means.

        262.    Facebook’s anticompetitive conduct constitutes unlawful monopoly maintenance

in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

        Count Two – Section 7 of the Clayton Act, 15 U.S.C. § 18 – Instagram Acquisition

        263.    Plaintiff States incorporate by reference the allegations in Paragraphs 1 through

255 above.




                                                 71
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 72 of 123




       264.    Facebook’s acquisition of Instagram removed a significant and growing

competitor from the market for Personal Social Networking Services. As a result, Facebook has

harmed users, harmed competition and diminished consumer welfare through reduced quality,

degraded privacy protections, reduced choice, and suppressed innovation. As a further result,

users have been deprived of the the choice of Instagram, either alone or if acquired by another

firm, as an alternative, competing Personal Social Networking Service, which would have

afforded users more choices of content, features, privacy protections, and other innovations, and

acted as a significant competitive constraint on Facebook Blue.

       265.    The acquisition of Instagram by Facebook has substantially lessened competition

and tended to create a monopoly in the Personal Social Networking Services market by:

                  1. Eliminating actual and potential competition between Facebook Blue and

                      Instagram;

                  2. Removing a significant threat to Facebook’s monopoly power;

                  3. Increasing barriers to entry; and

                  4. Maintaining and enhancing Facebook’s monopoly power.

       266.    The acquisition of Instagram by Facebook has not resulted in verifiable, timely,

merger-specific efficiencies in the Personal Social Networking Services market sufficient to

outweigh the transaction’s anticompetitive effects.

       267.    The acquisition violated and continues to violate Section 7 of the Clayton Act, 15

U.S.C. § 18.

       Count Three – Section 7 of the Clayton Act, 15 U.S.C. § 18 – WhatsApp Acquisition

       268.    Plaintiff States incorporate by reference the allegations in Paragraphs 1 through

255 above.




                                                72
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 73 of 123




       269.    Facebook’s acquisition of WhatsApp maintained and enhanced its monopoly

power by removing a nascent competitive threat which, standing alone or in the hands of another

firm, threatened to reduce its monopoly power in the market for Personal Social Networking

Services. As a result, Facebook has harmed competition and diminished consumer welfare

through reduced quality, degraded privacy protections, reduced choice, and suppressed

innovation. As a further result, users have been deprived of the significant possibility that

WhatsApp, either alone or if acquired by another firm, would have become a competing Personal

Social Networking Service, which would have afforded users more choices of content, features,

privacy protections, and other innovations, and acted as a significant competitive constraint on

Facebook Blue.

       270.    The acquisition of WhatsApp by Facebook has substantially lessened competition

and tended to create a monopoly in the Personal Social Networking Services market by:

                   1. Eliminating potential competition between Facebook Blue and WhatsApp;

                   2. Removing a significant threat to Facebook’s monopoly power;

                   3. Increasing barriers to entry; and

                   4. Maintaining and enhancing Facebook’s monopoly power.

       271.    The acquisition of WhatsApp by Facebook has not resulted in verifiable, merger-

specific efficiencies in the Personal Social Networking Services market sufficient to outweigh

the transaction’s anticompetitive effects.

       272.    The acquisition violated and continues to violate Section 7 of the Clayton Act, 15

U.S.C. § 18.




                                                 73
         Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 74 of 123




   XI.      Prayer for relief


         273.   Facebook’s conduct set forth in Paragraphs 1 through 255 above has caused a

significant loss of competition and has substantially contributed to the maintenance of

Facebook’s monopoly power.

         274.   Without appropriate equitable relief from the anticompetitive effects of

Facebook’s conduct, Plaintiff States will continue to suffer harm to their general economies.

Plaintiff States have no adequate remedy at law other than the filing of this action.

         275.   The ongoing harm to Plaintiff States and their citizens from Facebook’s illegal

and anticompetitive conduct outweighs any potential harm to Facebook from the entry of an

appropriately-tailored injunction.

         276.   Entry of an order granting the relief described below will serve the public’s

interest in having a free, open, and competitive Personal Social Networking Services market.

         277.   Accordingly, Plaintiff States request:

                   1. That Facebook be adjudged to have violated Section 2 of the Sherman

                       Act, 15 U.S.C. § 2;

                   2. That Facebook be enjoined and restrained from continuing to engage in

                       any anticompetitive conduct and from adopting in the future any practice,

                       plan, program, or device having a similar purpose or effect to the

                       anticompetitive actions set forth above;

                   3. That Facebook be enjoined and restrained from making further

                       acquisitions valued at or in excess of $10 million without advance

                       notification to Plaintiff States;




                                                  74
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 75 of 123




        4. That Facebook be enjoined and restrained from making further

           acquisitions without such disclosures to Plaintiff States as would be

           required to the federal government under the Hart-Scott-Rodino Act for

           transactions falling within the scope of such Act;

        5. That Facebook’s acquisition of Instagram be adjudged to be in violation of

           Section 7 of the Clayton Act, 15 U.S.C. § 18;

        6. That Facebook’s acquisition of WhatsApp be adjudged to be in violation

           of Section 7 of the Clayton Act, 15 U.S.C. § 18;

        7. That each Plaintiff State be awarded its costs, including reasonable

           attorneys’ fees pursuant to 15 U.S.C. § 15(c); and

        8. That the Court order such other and further equitable relief as this Court

           may deem appropriate to restore competitive conditions and lost

           competition and to prevent future violations, including divestiture or

           reconstruction of illegally acquired businesses and/or divestiture of

           Facebook assets or business lines.




                                     75
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 76 of 123




Dated this 9th day of December 2020.

Respectfully submitted,

FOR PLAINTIFF STATE OF NEW YORK:

LETITIA JAMES
Attorney General



Christopher D’Angelo (D.C. Bar No. 502220)
Chief Deputy Attorney General, Economic Justice Division
Christopher.D’Angelo@ag.ny.gov
Elinor R. Hoffmann, Chief, Antitrust Bureau
Elinor.Hoffmann@ag.ny.gov
Kim Berger, Chief, Bureau of Internet and Technology
Kim.Berger@ag.ny.gov
Kevin Wallace, Deputy Chief, Investor Protection Bureau
Kevin.Wallace@ag.ny.gov
Johanna Skrzypczyk, Assistant Attorney General
Johanna.Skrzypczyk@ag.ny.gov
Zach Biesanz, Assistant Attorney General
Zach.Biesanz@ag.ny.gov
Amber Wessels-Yen, Assistant Attorney General
Amber.Wessels-Yen@ag.ny.gov
Benjamin Cole, Assistant Attorney General
Benjamin.Cole@ag.ny.gov
Beatriz Marques, Assistant Attorney General
Beatriz.Marques@ag.ny.gov
Hanna Baek, Assistant Attorney General
Hanna.Baek@ag.ny.gov
James Yoon, Assistant Attorney General
James.Yoon@ag.ny.gov
Nathaniel Kosslyn, Volunteer Assistant Attorney General
Nathaniel.Kosslyn@ag.ny.gov
New York State Office of the Attorney General
28 Liberty Street
New York, NY 10005
(212) 416-8262

Attorneys for Plaintiff State of New York




                                            76
      Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 77 of 123




FOR PLAINTIFF DISTRICT OF COLUMBIA:

KARL A. RACINE
Attorney General

KATHLEEN KONOPKA (D.C. Bar No. 495257)
Deputy Attorney General


/s/ Arthur T. Durst
Catherine A. Jackson (D.C. Bar No. 1005415)
catherine.jackson@dc.gov
Arthur T. Durst (D.C. Bar No. 888273305)
arthur.durst@dc.gov
Office of the Attorney General for the District of Columbia
400 6 th Street, N.W, 10 th Floor
Washington, D.C. 20001
Tel: (202) 442-9853

Attorneys for Plaintiff District of Columbia




                                               77
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 78 of 123




FOR PLAINTIFF STATE OF CALIFORNIA:

XAVIER BECERRA
Attorney General

KATHLEEN FOOTE
Senior Assistant Attorney General




 Paula L. Blizzard, Supervising Deputy Attorney General
 Paula.Blizzard@doj.ca.gov
 Mina Noroozkhani, Deputy Attorney General
 Mina.Noroozkhani@doj.ca.gov
 Nicole Gordon, Deputy Attorney General
 Nicole.Gordon@doj.ca.gov
 California Office of the Attorney General
 455 Golden Gate Ave. Suite 11000
 San Francisco, CA 94102
 Tel: (415) 510-4400

 Attorneys for Plaintiff State of California




                                               78
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 79 of 123
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 80 of 123




FOR PLAINTIFF STATE OF FLORIDA:

ASHLEY MOODY
Attorney General

R. SCOTT PALMER
Interim Co-Director, Antitrust Division




 Nicholas D. Niemiec
 Nicholas.Niemiec@myfloridalegal.com
 Colin G. Fraser
 Colin.Fraser@myfloridalegal.com
 Lee Istrail, D.C. Bar No. 495170
 Lee.Istrail@myfloridalegal.com
 Office of the Attorney General
 PL-01 The Capitol
 Tallahassee, FL 32399
 (850)414-3300

 Attorneys for Plaintiff State of Florida




                                            80
      Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 81 of 123




FOR PLAINTIFF STATE OF IOWA:

THOMAS J. MILLER
Attorney General



Thomas J. Miller

Nathan Blake
Deputy Attorney General
Nathan.Blake@ag.iowa.gov

Bryce Pashler
Assistant Attorney General
Bryce.Pashler@ag.iowa.gov

Office of the Attorney General of Iowa
Hoover State Office Building
1305 E. Walnut Street
Des Moines, Iowa 50319

Tel: (515) 281-5164

Attorneys for Plaintiff State of Iowa




                                         81
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 82 of 123




FOR PLAINTIFF STATE OF NEBRASKA:

DOUGLAS J. PETERSON,
Attorney General




Douglas J. Peterson, Attorney General
Meghan E. Stoppel, Chief, Consumer Protection Division
Shereece Dendy-Sanders, Assistant Attorney General

Nebraska Office of the Attorney General
2115 Nebraska State Capitol
Lincoln, NE 68509-8920
Tel: (402) 471-0858
Email: Shereece.Dendy-Sanders@nebraska.gov

Attorneys for Plaintiff State of Nebraska




                                            82
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 83 of 123




FOR PLAINTIFF STATE OF NORTH CAROLINA:

JOSHUA H. STEIN
Attorney General

W. Swain Wood
General Counsel

Kevin Anderson
Senior Deputy Attorney General
Director, Consumer Protection Division



 Daniel T. Wilkes
 dwilkes@ncdoj.gov
 Jessica V. Sutton
 Jsutton2@ncdoj.gov
 North Carolina Department of Justice
 Post Office Box 629
 Raleigh, North Carolina 27602
 Tel: 919-716-6000

 Attorneys for Plaintiff State of North Carolina




                                               83
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 84 of 123




FOR PLAINTIFF STATE OF OHIO:

DAVE YOST
Attorney General



 James C. Roberts
 Principal Assistant Attorney General
 James.Roberts@ohioattorneygeneral.gov
 Jennifer L. Pratt
 Chief, Antitrust Section
 Jennifer L. Pratt@ohioattorneygeneral.gov
 Beth A. Finnerty
 Assistant Chief, Antitrust Section
 Beth.Finnerty@ohioattorneygeneral.gov
 Ohio Office of the Attorney General
 150 East Gay Street, 22nd Floor
 Columbus, Ohio 43215
 Tel: (614) 466-4328

 Attorneys for Plaintiff State of Ohio




                                             84
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 85 of 123




                               85
      Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 86 of 123




FOR PLAINTIFF STATE OF ALASKA:

CLYDE “ED” SNIFFEN, JR.
Acting Attorney General




Clyde “Ed” Sniffen, Jr.
Acting Attorney General
ed.sniffen@alaska.gov

Jeff Pickett
Senior Assistant Attorney General
jeff.pickett@alaska.gov

State of Alaska, Department of Law
Office of the Attorney General
1031 W. Fourth Avenue, Suite 200
Anchorage, Alaska 99501
Tel: (907) 269-5100

Attorneys for Plaintiff State of Alaska




                                          86
        Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 87 of 123




FOR PLAINTIFF STATE OF ARIZONA:

Mark Brnovich
Attorney General




Dana R.Vogel
Unit Chief Counsel
Dana.Vogel@azag.gov
Christina M. Grey
Assistant Attorney General
Christina.Grey@azag.gov
Arizona Office of the Attorney General
2005 North Central Avenue
Phoenix, Arizona 85004
Tel: 602-542-3725

Attorneys for Plaintiff State of Arizona




                                           87
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 88 of 123




                               88
      Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 89 of 123




FOR PLAINTIFF STATE OF CONNECTICUT:




WILLIAM M. TONG
Attorney General
NICOLE DEMERS
MICHAEL COLE
Assistant Attorneys General
Connecticut Office of the Attorney General
165 Capitol Avenue
Hartford, CT 06106
Tel: (860) 808-5300

Attorneys for Plaintiff State of Connecticut




                                               89
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 90 of 123




                               90
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 91 of 123




FOR PLAINTIFF TERRITORY OF
GUAM:

LEEVIN TAITANO CAMACHO
Attorney General

/s/ Leevin Taitano Camacho
Leevin Taitano Camacho
Attorney General
Fred Nishihira
Deputy Attorney General
fnishihira@oagguam.org
Benjamin Paholke
Assistant Attorney General
bpaholke@oagguam.org
Office of the Attorney General of Guam
590 S. Marine Corps Drive, Suite 901
Tamuning, Guam 96913
Tel: (671)-475-3324


Attorneys for Plaintiff Territory of
Guam




                                         91
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 92 of 123




                               92
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 93 of 123




                               93
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 94 of 123
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 95 of 123




FOR PLAINTIFF STATE OF INDIANA:

CURTIS T. HILL, JR.
Attorney General

SCOTT L. BARNHART
Chief Counsel and Director of Consumer Protection

MATTHEW MICHALOSKI
Deputy Attorney General

BETSY DENARDI
Director of Complex Litigation




 Scott Barnhart
 scott.barnhart@atg.in.gov
 Matthew Michaloski
 matthew.michaloski@atg.in.gov
 Betsy DeNardi
 betsy.denardi@atg.in.gov
 Indiana Office of the Attorney General
 302 West Washington Street, IGCS 5th Floor,
 Indianapolis, IN 46204
 Tel: (317) 232-6309

 Attorneys for Plaintiff State of Indiana




                                               95
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 96 of 123




                               96
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 97 of 123




FOR PLAINTIFF COMMONWEALTH OF KENTUCKY:

DANIEL CAMERON
Attorney General

J. Christian Lewis
Executive Director of Consumer Protection




J. Christian Lewis, Executive Director of Consumer Protection
Christian.Lewis@ky.gov
Justin D. Clark, Deputy Director of Consumer Protection
JustinD.Clark@ky.gov
Philip R. Heleringer, Assistant Attorney General
Philip.Heleringer@ky.gov
Jonathan E. Farmer, Assistant Attorney General
Jonathan.Farmer@ky.gov
Office of the Attorney General,
Commonwealth of Kentucky
1024 Capital Center Drive, Suite 200
Frankfort, Kentucky 40601
Tel: 502-696-5300

Attorneys for Commonwealth of Kentucky




                                             97
   Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 98 of 123




FOR PLAINTIFF STATE OF LOUISIANA
JEFF LANDRY
Attorney General
State of Louisiana


_______________________________
STACIE L. DEBLIEUX
LA Bar # 29142
Assistant Attorney General
Public Protection Division
1885 North Third St.
Baton Rouge, LA 70802
Tel: (225) 326-6400
Fax: (225) 326-6499
Email: deblieuxs@ag.louisiana.gov




                                    98
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 99 of 123




                               99
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 100 of 123
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 101 of 123




                               101
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 102 of 123




FOR PLAINTIFF STATE OF MICHIGAN:

DANA NESSEL
Attorney General

WISAM E. NAOUM
Assistant Attorney General




 Wisam E. Naoum
 NaoumW1@michigan.gov
 Michigan Department of Attorney General
 P.O. Box 30736
 Lansing, MI 48909
 Tel: (517) 335-7632

 Attorneys for Plaintiff State of Michigan




                                             102
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 103 of 123




                               103
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 104 of 123




                               104
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 105 of 123




FOR PLAINTIFF STATE OF MISSOURI:

Eric Schmitt
Attorney General



 Amy Haywood, Chief Counsel, Consumer Protection Division
 Amy.Haywood@ago.mo.gov
 Kimberley G. Biagioli, Assistant Attorney General
 Kimberley.Biagioli@ago.mo.gov
 Missouri Attorney General’s Office
 P.O. Box 899
 Jefferson City, Missouri 65102
 Tel: 816-889-3090

 Attorneys for Plaintiff State of Missouri




                                             105
      Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 106 of 123




FOR PLAINTIFF STATE OF MONTANA

TIMOTHY C. FOX]
Attorney General

Mark Mattioli
Chief, Montana Office of Consumer Protection




MARK MATTIOLI
mmattioli@mt.gov
CAITLIN BUZZAS
CaitlinBuzzas@mt.gov
Montana Office of the Attorney General
Office of Consumer Protection
P.O. Box 200151
Helena, MT 59620-0151
406-444-2026




                                           106
      Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 107 of 123




FOR PLAINTIFF STATE OF NEVADA:

AARON D. FORD,
Attorney General

ERNEST D. FIGUEROA,
Consumer Advocate




Marie W.L. Martin,
Senior Deputy Attorney General
mwmartin@ag.state.nv.us
Nevada Office of the Attorney General
100 N. Carson St.
Carson City, NV 89701
Tel: (775)684-1244

Attorneys for Plaintiff State of Nevada




                                          107
   Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 108 of 123




FOR PLAINTIFF STATE OF NEW HAMPSHIRE

Gordon J. MacDonald
Attorney General




John W. Garrigan, NH Bar #21001
Assistant Attorney General
Consumer Protection and Antitrust Bureau
New Hampshire Department of Justice
33 Capitol Street
Concord, NH 03301
Office: 603-271-3643
john.garrigan@doj.nh.gov

Attorneys for Plaintiff State of New Hampshire




                                         108
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 109 of 123




FOR PLAINTIFF STATE OF NEW JERSEY:

GURBIR S. GREWAL
ATTORNEY GENERAL

By: __________________________________
    Robert N. Holup
    Deputy Attorney General
    New Jersey Office of the Attorney General
    124 Halsey Street, 5 th Floor
    Newark, NJ 07102
    T: (973) 648-7819
    E: Robert.Holup@law.njoag.gov

Attorney for Plaintiff State of New Jersey




                                             109
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 110 of 123
      Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 111 of 123




FOR PLAINTIFF STATE OF NORTH DAKOTA:


      STATE OF NORTH DAKOTA
      Wayne Stenehjem
      Attorney General


By:
      Elin S. Alm, ND ID 05924
      Parrell D. Grossman, ND ID 04684
      Assistant Attorneys General
      Consumer Protection and Antitrust Division
      Office of Attorney General
      Gateway Professional Center
      1050 E Interstate Ave, Ste 200
      Bismarck, ND 58503-5574
      Telephone (701) 328-5570
      Facsimile (701) 328-5568
      ealm@nd.gov
      pgrossman@nd.gov

      Attorneys for Plaintiff State of North Dakota




                                             111
      Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 112 of 123




FOR PLAINTIFF STATE OF OKLAHOMA

MIKE HUNTER,
ATTORNEY GENERAL

Caleb J. Smith
Assistant Attorney General




Caleb J. Smith, OBA No. 33613
Assistant Attorney General
Consumer Protection Unit
Office of the Oklahoma Attorney General
313 NE 21st St
Oklahoma City, OK 73105
Tel. (405) 522-1014
Fax (405) 522-0085
Caleb.Smith@oag.ok.gov

 Attorneys for Plaintiff State of Oklahoma




                                             112
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 113 of 123




                               113
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 114 of 123




FOR PLAINTIFF COMMONWEALTH OF PENNSYLVANIA:

JOSH SHAPIRO
ATTORNEY GENERAL

James A. Donahue, III
Executive Deputy Attorney General
Public Protection Division
jdonahue@attorneygeneral.gov


   /s/ Tracy W. Wertz
Tracy Wertz
Chief Deputy Attorney General
Antitrust Section
twertz@attorneygeneral.gov
Jennifer J. Kirk
Senior Deputy Attorney General
Antitrust Section
jkirk@attorneygeneral.gov
Abigail U. Wood, D.C. Bar No. 242239 (Inactive)
Deputy Attorney General
Antitrust Section
awood@attorneygeneral.gov
14 th Floor Strawberry Square
Harrisburg, PA 17120
(717) 787-4530 (phone)
(717) 705-1190 (fax)


Attorneys for Plaintiff State of Pennsylvania




                                                114
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 115 of 123
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 116 of 123




FOR PLAINTIFF STATE OF TEXAS:


KEN PAXTON
Attorney General of Texas
BRENT WEBSTER
First Assistant Attorney General
KIM VAN WINKLE
Chief, Antitrust Division




BRET FULKERSON
Deputy Chief, Antitrust Division
Bret.Fulkerson@oag.texas.gov
WILLIAM SHIEBER
Assistant Attorney General, Antitrust Division
William.Shieber@oag.texas.gov
Texas Office of the Attorney General
300 W. 15 th Street, 7 th Floor
Austin, TX 78701
Tel: 512-463-4012

Attorneys for Plaintiff State of Texas




                                             116
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 117 of 123




FOR PLAINTIFF STATE OF UTAH

SEAN D. REYES
UTAH ATTORNEY GENERAL

/s/ David N. Sonnenreich
By David N. Sonnenreich
Deputy Attorney General
Antitrust Section Director
Office of the Utah Attorney General
160 E 300 S, 5th Floor
PO Box 140872
Salt Lake City, UT 84114-0872
Telephone: 801-366-0132
Fax: 801-366-0315

Attorney for Plaintiff State of Utah




                                       117
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 118 of 123




                               118
     Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 119 of 123




FOR PLAINTIFF COMMONWEALTH OF VIRGINIA:

MARK R. HERRING
Attorney General

SARAH OXENHAM ALLEN
Senior Assistant Attorney General
Antitrust Unit Manager
SOAllen@oag.state.va.us




TYLER T. HENRY
Assistant Attorney General
THenry@oag.state.va.us
Office of the Attorney General of Virginia
202 North 9 th Street
Richmond, Virginia 23219
Tel: 804-786-6557

Attorneys for Plaintiff Commonwealth of Virginia




                                             119
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 120 of 123
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 121 of 123




                               121
       Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 122 of 123




FOR PLAINTIFF STATE OF WISCONSIN:

JOSHUA L. KAUL
Attorney General

/s/Shannon A. Conlin
Shannon A. Conlin
conlinsa@doj.state.wi.us
Assistant Attorney General
Wisconsin Department of Justice
Post Office Box 7857
Madison, WI 53707-7857
(608) 266-1677

Attorney for Plaintiff State of Wisconsin




                                            122
Case 1:20-cv-03589-JEB Document 70 Filed 12/22/20 Page 123 of 123




                               123
